Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 1 of 76 - Page ID#: 5




                             Exhibit 1
 Filed              18-CI-00449 10/2212018
         Case: 6:19-cv-00133-GFVT                   Charles
                                     Doc #: 1-1 Filed:             Page: 2P~l:~l
                                                            Ira Patterson,
                                                       05/30/19            of 76 - Page ID#: DOCUMENT
                                                                                             6
                                                                           05/30/2019 12:52:23 PM
                                                                                        89578

                                     CO:MMONWEALTH OF KENTUCKY
                                          33rd JUDICIAL CIRCUIT
                                          PERRY CIRCUIT COURT
                                   CIVIL ACTION NO. 18-CI-_ _ _ __

                                                    Electronically Filed

          EMMA GOINS                                                               PLAINTIFF

          v.

          ADECCO USA, INC.                                                         DEFENDANT

          SERVE:          REGISTERED AGENT
                          CT CORPORATION SYSTEM
                          306 W. MAIN ST., STE. 512
                          FRANKFORT, KY 40601


                                                      COMPLAINT

               Comes the Plaintiff, Emma Goins, by and through counsel, and for her Complaint

          against the Defendant hereby states as follows.

               1. The Plaintiff, Emma Goins, is now and was at all relevant times hereto an adult

                  resident of Manchester, Clay County, Kentucky.

               2. The Defendant, Adecco USA, Inc., is a Foreign Corporation duly authorized to do

                  business in the Commonwealth of Kentucky and was/is contracted by the

                  Commonwealth of Kentucky to provide temporary manpower services, including

                  maintenance, for the Department of Parks. Adecco USA, Inc.'s registered agent

                  for service of process is C T Corporation System, 306 W. Main St., Ste. 512,

                  Frankfort, KY 40601.

               3. The accident referred to herein took place in Perry County, Kentucky, on or about

                  October 2 1, 2017.




Filed                18-CI-00449       10/22/2018             Charles tra Patterson , Perry Circuit Clerk
Filed             18·C!·00449 10/22/2018          Charles ITa Patterson, P~"Ci~L DOCUME               ~T
        Case: 6:19-cv-00133-GFVT   Doc #: 1-1 Filed: 05/30/19 Page: 3 of 76 - Page ID#: 7
                                                                          05/30/2019 12:52:23 PM
                                                                                  89578

            4. All damages complained of by the Plaintiff exceed the jurisdictional prerequisites

               of this Court.

                                                    COUNT I

            5. On or about the 21st day of October 2017, the Plaintiff, Emma Goins, was a

               business invitee at Buckhorn Lake State Resort Park in Perry County, Kenrucky,

               when she attended an event at the Park.

            6. At the time and place mentioned above, the Defendant, Adecco USA, Inc., by and

               through its agents, servants, and employees, did fail to inspect and maintain the

               premises in a proper manner, allowing the presence of an unreasonably dangerous

               condition. As a result of the aforementioned negligence, carelessness, and

               recklessness, stairs where invitees are expected to walk and travel were in an

               unreasonably dangerous condition.

            7. At the time and place mentioned above, the Defendant, Adecco USA, Inc., by and

               through its agents, servants, and employees, knew or should have known of the

               presence of an unreasonably dangerous condition on the stairs where invitees are

               expected to walk and traveL Although this previously mentioned dangerous

               condition was conspicuous and apparent and/or open and obvious to the company,

               its manager, and/or its employees, the condition was not readily observable by the

               business invitees of the Park, and the Defendant and/or its employees, servants,

               and/or agents knew or should have reasonably known that invitees would not be

               able to observe the dangerous condition. By and through its negligence, the

               Defendant failed to colTect the unreasonably dangerous condition and/or

               otherwise give adequate warning of the dangerous condition to its invitees. As a




Filed             ·iS~Ci-00449   10/2212018         2    Charles ira Patterson, Perry Circuit Clerk
Filed             18-CI·0044S 10/22/2018          Charles Ira Patterson, P~'"Ci~L DOCUMENT
        Case: 6:19-cv-00133-GFVT   Doc #: 1-1 Filed: 05/30/19 Page: 4 of 76 - Page ID#: 8
                                                                          05/30/2019 12:52:23 PM
                                                                                    89578

               direct and proximate result of this negligence previously mentioned~ the

                Defendant breached its duty of care to the Plaintiff, Emma Goins, and its duty to

               warn the Plaintiff, Emma Goins, regarding the dangerous condition and/or failed

               to othetWise remedy and/or cotTect the dangerous condition, and the Plaintiff,

               Emma Goins, fell on the stairs due to the dangerous condition of the premises. As

               a direct and proximate result of the circwnstances mentioned above, the Plaintiff~

               Emma Goins, suffered the injuries and damages complained of herein.

            8. As a direct and proximate result of the Defendant's careless, reckless, negligent,

               and/or grossly negligent conduct, the Plaintiff, Emma Goins, has incun-ed and will

               continue to incur in the future the following damages:

                   a. Medical, hospital, and other physical care expenses both in the past and to

                       be incurred in the future;

                   b. Mental and physical pain and suffering by the Plaintiff both in the past and

                       to be incurred in the future;

                   c. Petmanent impai.tment of the Plaintiff's ability to earn money and/or lost

                       wages;

                   d. Destruction of the Plaintiffs right and entitlement to enjoyment of the

                       Plaintiffs life; and

                   e. Risk of future injury.

           9. The damages complained of by the Plaintiff exceed the minimum jurisdictional

               limits of this Court.

                                                       COUNT II




Filed             18-CI-00449     10/22/2018           3   Charles Ira Patterson, Perry Circuit Clerk
Filed                                                      Charles Jra Patterson, P~"Ci~L DOCUMEN ....
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 5 of 76 - Page ID#: 9
                                                                    05/30/201912:52:23 PM
                                                                    89578

             10. The Plaintiff adopts) incorporates, and reiterates each and every allegation

                contained in Count I as if set out verbatim herein.

             11 . The actions and/or inactions of the Defendant, described herein, demonstrated a

                wanton, willful, grossly negligent, and/or reckless disregard for the rights and

                safety of the Plaintiff, Emma Goins, and were carried out with a subjective

                awareness that the conduct could and would result in serious physical injury to the

                Plaintiff and/or persons similarly situated. The Defendant ratified the previously

                mentioned conduct of its employee(s), servant(s) and/or agent(s) by

                actions/inactions. As a result, the Plaintiff, Enuna Goins is entitled to an award of

                punitive damages.

            WHEREFORE, the Plaintiff, Ennna Goins, respectfully demands judgment against

         the Defendant as follows.

            1. Judgment against the Defendant in such an amount as will fairly and reasonably

                compensate the Plaintiff for the injuries and damages sustained by her and from

                which the Plaintiff will continue to suffer in the future;

            2. For costs herein expended, including a reasonable attorney's fee;

            3. Punitive damages;

            4. Pre-judgment and post-judgment interest;

            5. For a trial by jury; and

            6. For any and all other reliefto which the Plaintiff may appear entitled.



                                                               Is/ Wm. Jacob Roberts
                                                               WM JACOB ROBERTS
                                                               ATTORNEY AT LAW
                                                               116 LAWYER ST., STE. 2



Filed              18-Ci-00449       10/22/2018       4   Charles fra Patterson, Perry Circuit Cler;~
 Filed              18-CI-00449 10/2212018
         Case: 6:19-cv-00133-GFVT                  Charles
                                    Doc #: 1-1 Filed: 05/30/19   Page: 6P~"C
                                                           Ira Patterson, of 76 -i~         DOCUMEN r
                                                                                 Page ID#:L 10
                                                                           05/30/2019 12:52:23 PM
                                                                              89578

                                                         MANCHESTER, KY 40962
                                                         TELEPHONE (606) 599~0222
                                                         ATTORNEY FOR PLAINTIFF




Filed              18·CI·00449   10/22/2018     5   Charles Ira Patterson, Perry Circuit Cierlc
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 7 of 76 - Page ID#: 11




                              Exhibit 2
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 8 of 76 - Page ID#: 12
 Flied                18·CI..00449    01/22/2019            Charles Ira Patterson, Perry Circuit Clerk




                                    COM:MONWEALTII OF KENTUCKY                                                   g
                                         33RD JUDICIAL CIRCUIT                                                  g.....
                                        PERRY CIRCUIT COURT                                                      0
                                      CIVIL ACTION NO. 18-CI-00449                                              g
                                                                                                                g
                                                                                                                0
                                             Electronically Filed

           EMMA GOINS                                                                  PLAINTIFF

           v.

           ADECCO USA, INC.                                                         DEFENDANT

            DEFENDANT ADECCO USA, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT

            Defendant Adecco USA Inc. (hereinafter "Defendant.,) states for its Answer to Plaintiffs

    Complaint as follows: ·

            1.     Defendant is without knowledge sufficient to form a belief as to the truth or veracity

    of the allegations contained in Paragraph 1 of Plaintiffs Complaint and, therefore, denies same for

   want of knowledge.

            2.     Defendant admits the allegations in paragraph 2 of the complaint that Defendant is a

   foreign corporation duly authorized to do business in the Commonwealth of Kentucky, and further

   admits the allegations that Defendant's registered agent for service of process is CT Corporation

   System, 306 West Main St. Suite 512, Frankfort, KY 40601, but denies the remaining allegations in

   paragraph 2 of the complaint for want knowledge.

            3.    Defendant is without knowledge sufficient to form a belief as to the truth or veracity

   of the allegations contained in Paragraph 3 ofPlaintiffs Complaint and, therefore, denies same for

   want of knowledge.

            4.    Defendant is without knowledge sufficient to form a belief as to the truth or veracity
                                                                                                            ......
   of the allegations contained in Paragraph 4 of Plaintiff's Complaint and, therefore, denies same for     g
                                                                                                            Q
                                                                                                            Q
                                                                                                            Q

   want of knowledge.



Filed                18-CI·-00449    01/22/2019            Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 9 of 76 - Page ID#: 13
 Filed                  18-CI-00449    01/22/2019              Charles Ira Patterson, Perry Circuit Clerk




              5.     Defendant is without knowledge sufficient to fonn a belief as to the truth or veracity

    of the allegations contained in Paragraph 5 ofPlaintiffs Complaint and, therefore, denies same for

    want of knowledge.

              6.    Defendant denies the allegations contained in Paragraph 6 of Plaintiffs Complaint.

              7.    Defendant denies the allegations contained in Paragraph 7 of Plaintiffs Complaint.

              8.    Defendant denies the allegations contained in Paragraph 8 of Plaintiffs Complaint.

              9.    Defendant is without .knowledge sufficient to form a belief as to the truth or veracity of

    the allegations contained in Paragraph 9 ofPlaintiff's Complaint and, therefore, denies same for want of

    knowledge.

              10.   Defendant re-alleges paragraphs 1-9 of this Answer in response to paragraph 10 of

    Plaintiffs Complaint.

            11.     Defendant denies the allegations contained in Paragraph 11 of Plaintiff's Complaint.

                                         AFFIRMATIVE DEFENSES

            1.      Plaintif.fs claims are barred in whole or in part by the applicable statute of

    limitations.

            2.      Plaintifrs claims, in whole or in part, fail to state a claim upon which relief may be

   granted.

            3.      Plaintiff has failed to join all necessary and indispensable parties including those

   with subrogation interests for having paid medical bills, for just adjudication.

            4.      Plaintiff has failed to obtain service and/or service of process.

            5.      Venue is improper.




                                                                                                                 CD
                                                                                                                 z
                                                                                                                 4(




Filed                 18-CI-00449     01/22/2019              Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 10 of 76 - Page ID#: 14
 Filed                18-Ci-0044·9    01/22/2019             Charles ira: Patterson, Perry Circuit Clerk




             6.    Plaintiff's injuries and damages, if any, which injuries and damages are specifically         Cj)
                                                                                                                 C)
                                                                                                                 C)
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
    denied, were caused by persons, fmns, corporations or entities over whom this answering                      0
                                                                                                                 t')
                                                                                                                 0
                                                                                                                 0
    Defendant had and/or could have had no control.                                                              0
                                                                                                                 0
                                                                                                                 0



             7.    Plaintiff's injuries and damages, if any, which injuries and damages arc specifically

    denied, were caused or contributed to by Plaintiff's own contributory and/or comparative

    negligence.

             8.    Defendants state and allege that if Plaintiff suffered injuries or damages as described

   and set forth in the Complaint, those injuries or damages were caused or brought about by acts or

   omissions of others, and those acts or omissions are the sole or contributing causes of any injuries to

   Plaintiff, and require an apportionment of fault pursuant to KRS 411.182.

             9.    Plaintiff expressly and/or impliedly assumed the risk of injuries and damages, if any,

   which injuries and damages are specifically denied, by the manner and nature of Plaintiff's conduct.

             10.   While denying this answering Defendant was negligent in any manner whatsoever,

   this answering Defendant may be entitled to statutory set-off of damages or limitation of damages.

             11.   This Court lacks personal and subject matter jurisdiction.

             12.   The damages sought by Plaintiff is attributable to one or more persons from whom

   Plaintiff does not seek recovery in this action.

             13.   Plaintiff's claims are barred in whole or in part by the doctrines of waiver, estoppel,

   laches or by the applicable statute of limitations.

             14.   Defendant affirmatively alleges, in the alternative, that Plaintifflacks a reasonable

   good faith basis to bring this claim, thereby entitling it to an award of attorney's fees and costs.      :g
                                                                                                             C)
                                                                                                             0
                                                                                                             0
             15.   Plaintiffs alleged injuries were caused by an open and obvious condition.                 0
                                                                                                             0
                                                                                                             t")
                                                                                                             0
                                                                                                             0
                                                                                                             0
                                                                                                             0
                                                                                                             0
                                                                                                             (/)
                                                                                                             z<(


Filed                18-CI-00449     01/22/2019             Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 11 of 76 - Page ID#: 15
 Filed                 18-CI-00449     01/22/2019             Charles Ira Patterson, Perry Circuit Clerk




             16.    Defendant states that the special damages of Plaintiff are not specifically stated in the   ~
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0
    Complaint as required by Kentucky Civil Rule 9.06.                                                          0
                                                                                                                -.t
                                                                                                                0
                                                                                                                0
             17.    Defendant states affirmatively that it is entitled to recreational user immunity.           0
                                                                                                                0
                                                                                                                0


             18.    Defendant reserves the right to assert additional affitmative defenses as they become

    known during the course of discovery.

             19.    Defendant denies any and all additional allegations of the Complaint not specifically

    admitted herein.

             WHEREFORE, Defendant Adecco USA, Inc. respectfully requests that Plaintiffs Complaint

   be dismissed with prejudice, for the costs expended herein including reasonable attorneys' fees, for trial

   by jury, and for any and all other relief to which Defendant may be entitled.


                                                      Respectfully Submitted,

                                                      Is/ Craig M. Schneider
                                                      Judd R. Uhl (89578)
                                                      Craig M. Schneider (92345)
                                                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                      909 Wright's Summit Parkway, Suite 230
                                                      Ft. Wright, Kentucky 41011
                                                      (859) 663-9830 I (859} 663-9829 (Fax)
                                                      judd.uhl@lewisbrisbois.com
                                                      craig.sclmeider@lcwisbrisbois.com
                                                      Attorney for Defendant Adecco USA, Inc.


                                               JURY DEMAND

            Defendant Adecco USA, Inc. requests a trial by jury on all issues raised in Plaintiffs Complaint.

                                                      Is/ Craig M. Schneider
                                                      Craig M. Schneider (92345)




Filed                  18-cl-00449    01/22/.2019            Charles Ira Patterson, Perry Circuit Cleik
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 12 of 76 - Page ID#: 16
Filed                 18-C!-00449     01/22/2019              Charles Ira PaUerson, Perry Circuit Clerk




                                       CERTIFICATE OF SERVICE                                                         CD
                                                                                                                      Q
                                                                                                                      0
                                                                                                                      Q
                                                                                                                      0
                                                                                                                      0
            I certify that a true and correct copy of the foregoing was sent this 22nd day of January, 2019 to:       0
                                                                                                                      In
                                                                                                                      0
                                                                                                                      0
    Wm. Jacob William Roberts                                                                                         0
                                                                                                                      0
                                                                                                                      0
    116 Lawyer St. Suite 2
    Manchester, KY 40962
    WmJacobRoberts1991 @gmail.com
    Attorney for Plaintiff

                                                      Is/ Craig M. Schneider
                                                      Craig M. Schneider(9234 5)




                                                                                                                  ....,
                                                                                                                  0
                                                                                                                  0
                                                                                                                  0


                                                                                                                  -
                                                                                                                  0
                                                                                                                  0

                                                                                                                   0
                                                                                                                  It)
                                                                                                                  C)
                                                                                                                  0
                                                                                                                  C)
                                                                                                                  C)
                                                                                                                  0




Filed                18~CI·00449     01/22/2019              Charles Ira Patterson, Perry Circuit Clerk
             Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 13 of 76 - Page ID#: 17
               Commonwealth of Kentucky
               Charles Ira Patterson, Perry Circuit Clerk


                                                                                                                      (0
   Caso #: 18..CI..00449                 Envelope#: 1424.019                                                          0
                                                                                                                      0
                                                                                                                      0
  Received From: CRAIG SCHNEIDER

  Case Title: GOINS, EMMA. VS. ADECCO USA., INC.
                                                               Account Of: CRAIG SCHNEIDER

                                                               Confirmation Number: 86885948
                                                                                                                      -
                                                                                                                      0
                                                                                                                      0

                                                                                                                      (0
                                                                                                                      0
                                                                                                                      0
                                                                                                                        0


                                                                                                                      0
   Filed On: 1/221.2019 11:28:31AM                                                                                    0
                                                                                                                      Q



                                                                                                                      ~
 fl       Item Description                                                                              Amount        0
                                                                                                                      0
                                                                                                                      <(
                                                                                                                      D)
          Charges For Services(Jury Demand /12)                                                         $70.00        (31
                                                                                                                      (f>
                                                                                                                      ltl
                                                                                                                      (.)
                                                                                               TOTAL:   $70.00        <D
                                                                                                                      q
                                                                                                                      C")

                                                                                                                      ...Oil
                                                                                                                      (.)


                                                                                                                      II)


                                                                                                                      ..,"'"
                                                                                                                      u.
                                                                                                                      ~
                                                                                                                      0
                                                                                                                      N
                                                                                                                      r:tt
                                                                                                                      ~
                                                                                                                      m
                                                                                                                      0
                                                                                                                      0
                                                                                                                      (I)

                                                                                                                      ~
                                                                                                                      (0




Generated: 1122/2019                                                                                    Page 1 of 1
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 14 of 76 - Page ID#: 18




                              Exhibit 3
      Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 15 of 76 - Page ID#: 19




                                     COMMONWEALTH OF KENTUCKY
                                         33RD JUDICIAL CIRCUIT
                                         PERRY CIRCUIT COURT
                                       CIVIL ACTION NO. 18-0-00449



          EMMA GOINS                                                                    PLAINTIFJ?

          v.

          ADECCO USA, INC.                                                            DEFENDANT

            PLAINTIFF'S ANSWERS TO FIRST SET OF REQUESTS FOR ADMISSION,
          INTERROGATORIES, AND REQUESTS FOR PRODUCTION OF DOCUMENTS


            Comes   th~   Plaintiff. Emma Goins, by counsel, and ptirsuant to the Kentucky Rules of Civil

    Procedure propounds the following answers to the Defendant's First Set of Requests for Admission,

    lntertogatoties, and Requests for Production of Documents.

                                        REQUESTS FOR ADMISSION

            1.      Please admit tbe amounts sought as total damages herein exceed the sum of$75,000.00,

    exclusive of costs and interest.

    ANSWER:         Admit.



                                             INTERROGATORIES

            1.      State your fuU name, and any other names that you have ever been known by, your address,

    your year of birth, and the last four digits of your social security number.

    ANSWER:

                             Name:          Emma Evelyn Goins

                             Address~       3115 Beech Creek Rd., Manchester, KY 40962

                             SSN (last 4 digits):           0132




------ -
  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 16 of 76 - Page ID#: 20




          2.      State the mailing address for each place at which you have resided during the la$1: ten (1 Q)

years~   and for each residence so listed, state the inclusive dates of such residence.

ANSWER:           3115 Beech Creek Rd., Manchester, KY 40962. The Plaintiff has resided at the address

previously giv.en for the last ten (1 0) years.



          3.      State your marital status. If you an: married, state the date of the marriage and your

spouse's name. If you have been previously man-ied, state the name.s and present addresses of each ofyour

f01mer spouses.

ANSWER:           The, Plaintiff, Emma Goins, is widowed. The Plaintiffwas married to Tommy J. Goins

from August 18, 1954, until her spouse's death on June 7, 2005. Tomlil)' J, Goins' last.known address,

before his death, w::~.s 3115 Beech Creek Rd., Manchester, KY 40962.



          4.      With regard to your educational background, state the name and addre·ss of each school or

vocational institute attended by you, the inclusive dates of attendance, the diplom~ degree or certificate

earned, ~nd a genera] description of1he course of study.

ANSWER:          The Plaintiff attended Clay County High School in Manchester, Kentucky, graduating in

1954 with a high school diploma.



         5.      If you were examined or treated by a physician or chiropractor or were hospitalized

(including emergency room visits) during the ten (10) years ruiQ[to the incident, then state the name and

address of the hospital~ the name and address of the physician or chiropractor, the dates of each




                                                      2
  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 17 of 76 - Page ID#: 21




hospitalization and treatlneht by a physician or chiropractor and the reason for eac;h hospitalization or

treatment along with the name and addref;ses of any pharmacy used to fiB prescrip.tions.

AN~WER_;_       As to the Plain~iff's medical history preceding the incident at issue, the Plaintiff objects

and states tha4 although she cannot recall specific treatment providers, tacilities, dates, reasons, or

diagnoses, her medical history preceding the incident at issue involves only outpatient procedures for

routine checkups and things of a similar nature. The Plaintiff teserves the light to supplement this

answer,



        6.      State the name and address of every physician or hospital that has rendered medic;;U

treatment to you since the incident and state the dates of such treatment and the reason tor such treatment

along with the name and -addtesse:; of any pharmacy used to fill prescriptions.

ANSWER:         The names, addresses, dates oftreatment, and reasons for treatment are contained on the

relevant medical records for the Plaintiff's post-incident medical care. Th.e Plaintiff has no objection to

providing these records to defense counsel. If the terms can be met as contained !n the Plaintiff's

response to the second request for production of docuri'l.ents~ the Plaintitf will tender a signed medical

authorization. If the previously mentioned terms cannot be met; the Plaintiff will tender the records to

defense counsel.



       7.      Describe in detail each inJury and symptom which you claim to be the result ofthe inciden~

and state the name and address of eyery physician or hospital who has rendered medical treatment to you

for such injuries or symptoms.

ANSWER:        Details of .e ach injury and symptom claimed to be a result of the inC.ident in question,

along ...vith the name and address of every physiciatl or hospital who has rendered medical treatment to
  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 18 of 76 - Page ID#: 22




the Plaintiff for those injuries or symptoms are contained on the relevant medical records for the

Plaintiff's post-incident medical care. See the above answer to interrogatory 7. The Plaintiff will

supplement this answer upon reaching or failing to reach an agreement with defense counsel concerning

the medical authorization.



        8.      Will you execl(te and return the medical authotization attached hereto which will allow the

undersigned counsel for Defendant to obtain copies of your medical records ftom the physicians and

hospitals who have rendered treatment to you?

ANSWER:         The Plaintiff states that no attacheq medical authorization was included with defense

counsel's mailed ore-mailed discovery requests.



        9.      If you have been involved in any accident or incident, other than the subject incident, then

with regard to each accident OI incident, state the date, piace and a description of the accident or incident,

and describe the injuries, if any, sustained by you and provide a copy of the accident or incident report.

ANSWER;,        The Plaintiff has not been involved in an accident other than the one which is the

subject matter ofthis litigation.



        10.     If you have filed any lawsuits or otherwise made any claim (including claims settled prior

to litigation), forpersonal injury, accident or illness, other than this lawsuit, then withn~gard to each such

Ia wsuit or claim, state the name and address of the person against whom the claim was made, the name and

address of the insurance company, if any, which adjusted said claim, the name and address of the court or

administrative body in which the claim was filed and the action number, the date the claim was filed, a

description of the basis of the claim, and the disposition of the cla1m.


                                                      4
  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 19 of 76 - Page ID#: 23




ANSWER:          The Plaintiff has not :tiled any lawsuits or otherwise made any claims for personal injury,

accident, or illness, other than this lawsuit



        ll.      If you have lost any income from employment as a result of the incident, list the inclusive

dates of each period of emplqyrnent which you have lost, and the total amount of income lost.

ANSWER:          The Plaintiff, as part of her volunteer wor~ receives a stipend for expenses incurred.

For three (3) months following the incident that. is the subject of this litigation, the Plaintiff did not

receive this stipend. The amount of the stipend varies monthly, but a copy of bank statements

showing average deposits for the stipend are attached as EXHIBIT A. The Plaintiff reserves the

right to supplement this answer.



        12.      If you have been reimbursed by any person or organization      for all or part ofyour lost

income, state the name and address ofthe person or organization reimbW'sing you for lost income, and state

the tot1;11 amount which has been reimbursed to you.

ANSWER~          The PiaintiffhaS 00t been reimbursed for the lost inc-ome c1aime.d in this case.



        13,      State the nan1es, addres~es apd telepHone numbers ofall persons known to you, your agents

or attorney who saw, hear-d or have any knowledge ofthe incident, and indicate those persons from vvhotp

you have taken an oral or written. statement.

ANSWER:

              • Ann Kingsolver; 705 OJd Dobbin Rd, Lexington, KY 40502; (859) 554-5698

              • Kelly Evans; 555 Sycamore Ridge Rd., Manchester, KY 40962; (606) 599-6676

The Plaintiff reserves the right to supplement this answer upon further discovery.


                                                     5
 Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 20 of 76 - Page ID#: 24




        14.     IdentitY by name and address each person whom you expect to call as an expert witness at

the trial of this acticm, and with regard to each such person, state the expert's qualifications, the subject

matter on which the expert is expected to testifY, the substance oftacts and opinions to which the expert is

expected to testify, and a summary of the grounds for each such opinion.

ANSWER:         The Plaintiff will supplement this answer upon a determination as to expert witnesses

she intends to. call at trial, and the Plainti1I will comply with all pretrial orders.



        1.5.    State the amount claimed by you in this action for each separate element of unliquidated

damages, including, but not limited to: (a) past medical expenses; (b) future medical expenses; (c) past pain

and suffering; (d) future pain and suffering; (e) lost wages, and (f) impairment of your ability to earn

lhoney in the future.

ANSWER:         The Plaintiff reserves the right to supplement this answer and will supplement this

answer as discove1y and opinions progress regarding future medical expenses, pain and suffering, and

impainnent of the Plaintiffs ability to earn money in the future. As to past medical expenses. the

relevant medical hills obtained by the Plaintiff so far reflect expenses of $84,873.52. The Plaintiff

reserves the right to supplement this answer.



       16.     If any of the above·listed items of expense have been paid by any source other than

yourself, or you have been reimbursed tbr any such expenses, state the name and address of the person or

organization which paid or reimbursed said expe~. and state which of the expenses has been paid or

reimbursed.




                                                     6
  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 21 of 76 - Page ID#: 25




ANSWER:         Objection to the extent that this interrogatory calls tor collateral source inio.nnation that

is unlikely to lead to admissible information.



         17.    Please state whether you have ever applied for, received or been denied Social Security

disability for any reason, and if so, please provide the date of such application, the nature of the claimed

disability and the current status. and provide copies of any fonns and/or documents received or prepared

in support of that process.

ANSWER.!        The Plaintiff has never applied for, received. or been denied Social Security disability.



         18.    Did you ovvn a cell phone oil the day of the incident that is the subject matter of this

litigation? If yes, provide the following infonnation:

         (a) the name ofyour service provider; (b) your phone number; (c) the person whose name appears

on the account and/or billing statements; and, (d) whether or not you were using the cell phone when the

incident occurred.

ANSWER:         The Plaintiff owned a cellphone on the day ofthe.inciclent that is the subject matter of thi~>

litigation.

        (a)     To the best of her belief, the Plaintiffs phone is through Tracfone;

        (b)     (606) 594-8624;

        (c)     Emma Goins is the person who bought the phone, and she is unsure if there is an account

                associated with her phone. The Plaintiff does not receive a bill, as her cel1phone is ptepa.id;

                and

        (d)     The Pla.intifT was not using bet cellphone at the time of the incident.




                                                      7
 Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 22 of 76 - Page ID#: 26




        19.     Will you execute and return the employment authorl.zation attach~d heret.o which will allow

the undersigned counsel for Defendant to obtain copies of your employment records?

ANSWER:         The Plaintiff states that no attached .auth01ization for employment records was included

with detense counsel's mailed ore-mailed discovery requests.



        20.     Were any ex.~nses you are relating to the incident paid by Medicare or Medicaid? If so,

please identify which of the expenses were paid by Medicare or Medicaid and provide clear and legible

copies of any documents in your possession from Medicare or Medicaid in which Medicare or Medicaid is

asserling a lien on any recovery associated with the claims in tlus lawsuit.

ANSWER:         Objection to the extent that this request calls for collateral source information unlikely to

lead to the discovery of admis.sible information.



        21.     Please describe in detail your version of how the incident occurred.

ANSWER:         Objection. This inteiTogatory constitutes a contentious interrogatory in that it requires the

Plaintiffto state .each and every fact related to a claim or defense. Interrogatories should not require the

Plaintiff to provide a narrative of its case.

        Witbout waiving the previously asse11ed objection, the Plaintiff states that as she exited the

Buckhorn Lake State Resort Park, an unreasonably dangerous condition exis.ted on t he stairs for entry

and exit to the main lodge and caused her fall. The Plaintiffreserves the right to supplement this answer

as discovery proceeds.



       22.      Please describe the ''unreasonably dangerous condition" identified in paragraph 6 of the

Complaint.


                                                     8
  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 23 of 76 - Page ID#: 27




ANSWER:         O"Qjection. This inten·ogatory constitutes a contentious interrogatory in that it requires the

Plaintiff to state each and every fact related to a claim or defense. Interrogatories should not require the

Plaintiff to provide a narrative of its case.

        Without waving the previously asserted objection, the Plaintiff states as follows. At the time

and place mentioned above, the Defendant, Adecco USA, lnc .• by and through its agents, servants,

and employees, knew or should have known of the presence of an unreasonably dang~rous

condition on the stairs where invitees are expected to walk and travel. Although this previously

mentioned dangerous condition was conspic.u ous and apparent and/or open and obvious to the

company, its manage1·, and/or its employees, the condition was not teadily observable by the

business invitees of the Park, and the Defendant and/or its employees, servants, and/or agents knew

or should have reasonably kt1o\vll that invitees would not be able to observe the dangerous

condition. By and through its negligence, the Defendant failed to correct the unreasonably

dangerous condition and/or otherwise give adequate warning of the dangerous condition to its

invitees. As a direct and proximate result of this negligence previously mentioned, the Defendant

brea:cbed its duty of care to the   Plaintiff~   Emma Goins, and its duty to warn the Plaintiff, Emma

Goins, regarding the dangerous condition and/or failed to otherwise remedy and/or coiTect the

dangerous cohdition, and the Plaintiff, Emma Goins, fell on the stairs due to the dangerous

condition of the premises. As a direct and proximate result of the circumstances mentioned above,

the Plaintiff, Emma Goins, suffered the injul'ies and damages complained of herein.

       The Plaintiff reserves the right to supplement this answer as discovery proceeds.



       23.     State exactly what part of your body, if any, is cummtly experiencing pain as a result of

the incident and what, if any, medical treatment you are currently receiving relating·to this pain.



                                                        9
 Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 24 of 76 - Page ID#: 28




ANSWER:          Presently, the Plai.ntiff experiences tailbone pain! along with redness, tingling

paresthesia, apd discomfort about her feet. The Plaintiff reserves the right to supplement this answer.



                      REQUESTS FOR PRODUCTION OF DOCUMENTS

        1.      Please produ~ copies of your tederal and state income tax returns (with all attachments

thereto) for the past five (5) years.

RESPONSE: Objection to the ·e xtent that this request is overly broad and unduly burdensome. Exhibit

A contains a copy of bank statements showing average deposits for a stipend the Plaintiff r~eived

while tutoring and did nol receive for three (3) months while injured. The Plaintiff reserves the right to

supplement this answer.



        2.      Please produce copies ofall medical records or medical reports, in the possession ofyou or

your attorney, conceming any and all medical treatment rendered to you, both before and after the incident.

RESPONSE: Upon agreement, the Plaintiff will execute a medical authorization auth01izing

defense counsel ro obtain her medical records from th~ facilities where she has been treated for

i~juries related to the accident that is the subject of this litigation. As a condition Qf the medical

autlloriza:pon, defense counse l must agree to send, iree of charge, any and all records obtained to the

Plaintiff's counsel. Additionally, defense counsel must agree that the signed authorization does not

authorize direct contact with the Plaintiffs medical providers to discuss the Plaintiff' s medical care·.

If the parties are unable to come tO an agreement, the Plaintiff will tender copies of tel evant medical

records to defense cotmsel.

       TI1e Plaintiff reserves the right to supplement this answet.




                                                    10
  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 25 of 76 - Page ID#: 29




         3.     Please produce copies ofall medical bills or other documentary evidence that you have in

support ofyour Answer to Interrogatory 15, tega,rding each item and amoWlt ofmedical expenses you are

claiming as a result of this incident.

RESPONSE: Please see the Plaintiff's response to the second request tbrthe production of documents

above.



         4.     Please produce copies ofaU documentary evidence that you have in support ofyour Answer

to lnterrogatory No. 16, regarding any expenses being paid by any other source other than yourself

RESPONSE: Objection to the extent that this interrogatory calls for collateral source information that

is unlikely to lead to admissible infotmation. The Plaintiff reserves the righi to supplement this answer.



         5.     Please produce copies ofall documentary evidence that you have in support ofyow·Answer

to Inteirogatory No. II, with regard to lost wages from the incident.

RESPONSE: Exhibit A contains a copy of bank statements showing average deposi~s for a stipend the

Plaintiff received while t.utorin~ and did not receive for three (3) months w.hile injured. The Plaintiff

reserve$ the right to supplement this answer.



         6.     Please produce a copy of all photographs and videotapes of the scene of the incident,

including any photographs of any injury and/or investigation.

RESPONSE: Objection to the extent that this request calls for privileged attorney work product,

privileged ~omey-client information, and photographs Qtherwjse privileged. The Plaintiff reserves fue

right to supplement this answer.




                                                   11
  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 26 of 76 - Page ID#: 30




        7.      Please produce all documents_.which pertain, refer or l'elate to or contain written reports,

statements, .or opinion letters made by any e>..-pert which you or your counsel has con-esponded or confetred

with.

RESPONSE: Objection to the extent that this request calls for privileged attorney work product,

privileged attorney-client infennation, and photographs otherwise privileged. The Plaintiffreserves the

right to supplement this an:;wer.



        8.      'Please produce all documents referenced in response to the above Interrogatories.

RESPONSE: See attached. The Plaintiff reserves the right to supplement this answer.



        9.      Please produce clear and legible copies of each exhibit which you or your attorney intend

to offer into evidence at the trial of this lawsuit.

RESPONSE: The Plaintiff will comply with ali pretrial orders regarding the production of exhibits.

The Plaintiff reserves the righpo supplement this answer.



        10.     Ifyour Answer to Request for A~mission No. 1 is anything but an unequivocal "Admit,"

please produce clear and legible copies ofall documents you believe support the admission denied or

not completely admitted,

RESPONSE: See Plaintiffs answer to the referenced admission.



        11.     Please produce cl~ an.d legible copies of all documents supporting your allegations ofthe

existence ofthe "unreasonably dangerous condition'; identified in paragraph 6 of the Complaint.




                                                       12
 Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 27 of 76 - Page ID#: 31




RESPONSE: Objection to .the extent that this request calls for privileged attorney work product,

privileged attomey-client inf<rrmalion, and documents otherwise privileged. The Plaintiff reserves the

right to supplement this answer,



          12.    Plea5e produce clear and legibie copies of all documents suppotting your allegations in

paragraph 3 ofthe Complaint that Defendant Adecco USA, Inc. "was/is contracted by the Commonwealth

of Kentud.:y to provide temporru.y manpower services, including maintenance, for the Department of

Parks."

RESPONSE·: Objection to· the extent that this request calls for privileged attorney work product,

ptivileged attomey·client information, and documents otherwis.e privileged. The Plaintiff reserves the

right to supplement this answer. Without waiving the previously asserted objection, contracts entered

into with the Commonwealth of Kentucky are public records obtainable online at

www.transparet~_yJ\.y.gov.   The Plaintiffreserves the right to supplement this answer.



          I 3.   Plea~e produce clear and   legible copies of any docU,Jl).ents which identify or relate to any

costs you personally incurred while a "business invitee" of the BtJckhom Lake State Park as identified in

para,graph 3 ofthe Complaint.

RESPONSE: Objection to the extent that this request calls for privileged attorney work product,

privileged attorney-client information, and documents otherwise privileged. The Plaintiff reserves the

right to supplement this answer.




                                                      13
 Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 28 of 76 - Page ID#: 32




                                        VERIFICATION

       The Plaintiff, Emma Goins, states that she has read the fmegoing and that the statements
contained therein are true and correct to the best of her knowledge and belief.




EMMA GOINS
Plafntif.f


COMMONWEALTH OF KENTUCKY
COUNTY OF CLAY                                                            (

        The foregoing instrument was acknowledged before me this ~ of
1{£r.rft          2019, by Emma Goins, ·with whom I am personally acquainted, to be her free act
an deed.




                                           My Commission Expires     JO ... ;1;).."' .ll-;:L


                                           Respectfully submitted,




                                           WM. JACO,:e(ROBERTS
                                          ATTORNEY AT LAW
                                          116 LAWYER ST., STE. 2
                                          MANCHESTER, KY 40962
                                          TELEPHONE (606) 599-0222
                                          FAX          (606) 596-0224
                                          wmjacobroberts 1991 @gmail.com
                                          Counse!for Plaintifl


                                              14
 Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 29 of 76 - Page ID#: 33




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the toregoing document and exhibits were mailed to
the party listed below Via First..Class U.S. Mail on May 2, 2019.


Hon. Craig M. Schneider
Lewis Brisbois Bisgaard & Smith LLP
909 Wrighfs Summit Pkwy., Ste. 230
Ft. Wright, KY 41011




                                           WM. JACOB R ERTS
                                           Counseljbr PlaintijJ'




                                               15
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 30 of 76 - Page ID#: 34




                                 EXHIBIT
                                   A
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 31 of 76 - Page ID#: 35




         ll         EMMA GOINS
                     3U5 BEECH CRBEK RI:
                    MANCHESTER KY           4996:1.

                                                                                                  SEE DISCI..OS.URES ~SACK




      PJNlGR.Y . ACC'l" : ··                                S~TBMBNT PERIOD:    06/12/2017 - 07/~0/2017




                       CALL OR vrsrr Ol!IB OP OlJR. .BllAHCR LOCA!t"'ONS AND TELL OS
                       HOW WE CAN BE'rl'ER SERVE YOU.
                       PHOHB      606-5~8-6111
                       THANK YOU 1i'OR YOtJR BUSINESS!

                                    -- DEPOSITS AND lliiSCBLLANBOUS TRANSACTIONS

                      ·-   ·:··~'c~ -~~;;p~~~~9J,;.QJl~ :,.;;~·
     DATE            ~OUNT         DESCR:J:P'ETOIIT


     06/J,!J         310.05+ ACH CREDIT
                                   SAvE '1'lm C!Ur..DU [CCO] AP




""'-·-~ - ··-·---·-·~          . .- ·--ol-----.;.....,-------n:.e.a----.....:.-~---~~.-.   ..   .......:--..~·.J.>.•~:· ~-
                  Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 32 of 76 - Page ID#: 36




                           9             EMl\m GOINS
                                         3115 BBBCH CREBK R!
                                         MANCHESTER KY                                409~:



                                                                                                                                                                                              SEe DISCLO$URES ON BACK




                 P.RJ:MARY .ACCT:                                                                                                      S~                            PERIOD;        07/11/2017 - 08/10/2017
           ========================================~~==~====~=~~~~~~-~~=~c===e=~============~~~




                                              <:::A1J,. OR. VIS:I'r ONE OF OtJR BJOOITCH LOCATIONS AND TELL US
                                              ROW ~lE CAN BE'l"'l'RR SERVE YOU.
                                              l?BONB 606-598-6111.
                                              '.t'HANK YOU                   FOR YOtJR BUSINESS!

                                                                       -- DEPOSITS AND MISCBLLANEOOS TRANSACTIONS

                                     - -~'"'~,~.  . ,..--·:§~Y                                   OF .ELEC!R~~·                           :Z:~C~l;@NS--
..
·.   :-                                 .. ~>.-:. ~1(~··:1'\··'~·;. !'·l.~f,:~.~~:~:,:.. :··; '• .. . ... ··-:"'··:.·~ ·•··· -·· .. , ... ····~'~:-·- ~.: ·.·. . ....;:·.":~·
                                                                                                                                                                              ---

           D~E                            AMOUNT                   DESCRIPTION
          '07/14                           675.40+ ACB: CREDIT
                                                                   SAVE '!'BE CHILDRE [CCDJ 1-l.l?
           ...   -.   ~..,.~   ...




                                      Arry dispute regarding tllis statement or any amounts due must be submitted inwriillll! ::
                                                                 • • ~ 3ox 19000. Belfast. ME 04915-4085
.-.;mriiinl! !'~ment inanamount less than the total on this statement shall not coi!Stitute an offer to settle anv dispute, regardl~ss of any aa:oi'I'ISiai'IYing communl(;;lltfon.
             Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 33 of 76 - Page ID#: 37
•7/1212D17                                                             Kroger- Pib'lt My Digital C<Jupons



                                             C).i:~IJ FIRST NATIONAL BANK
                                             rJ          ·U       OF MANCHESTER
                                                                  120 TOWN SQUARE • MANCHESTER, KENTUCKY 4oa62


                                             I
                                                                  Phcne (606) lill&-6111 • Fax (808.] 69&-1451
                                                                  Telephone 9llnld11!J • 599-o'734
                                             •                    www.lnb-mandle$1er.c;om • MaUlER FDIC




                 14         EMMA GOlJ..'iS.
                            3115 BEECH CREEK RI:
                            MANCHESTER KY 4096~

                                                                                                                       SEE DISCLOSURES ON BACt




             PRJMAR.Y ACCT:                                                       STATEMENT PERIOD:         10/1U2017. -   ~/1'}.(2017




                                CALL OR VISIT ONE OF OUR. BRANCH LOCATIONS AND TELL US
                                HOW WE CAN BETTER SERVE YOU.
                                P.HOJ.I1'B 60.6-598-61.11
                                THANK YOU FOR YOUR BUSINESS !

                                             -- DBPOBITS AND MISCEI..I..ANEOUS TRAliTSACT:tONB

                                          s~           oF· ·m:&cx~c .· 'rRANmtcT!am'l--·~
           DATE               AMOUNT       DES~IPTION
           l.0/13             354.90+ ACH CREDIT
                                           SAVE THE CHD..DRB [CCD) AP




https:/lkroger,SQftcoln.ool'!llprograms/IUoger/digilaUiouponslprintcpns.tltml?v="l_1&ban!lilr=Kfusier                                    212
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 34 of 76 - Page ID#: 38




                              Exhibit 4
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 35 of 76 - Page ID#: 39
FileG                 18-CI-0044·9   01/07/2019               Charles Ira Patterson. P~~iOO!IBtiAL DOCUMENT
                                                                                       01/16/2019 11:52:47 AM
                                                                                       89578

                                      COMJ\-IONWEALTH OF KENTUCKY
                                          33Ro JUDICIAL CIRCUIT
                                                .PERRY CIRCUIT COURT
                                         CIVIL ACTION NO. 18-CI-00449

                                                  Electronically Filed

           EMMA GOINS                                                            PLAINTIFF

           v.

           ADECCO USA, INC.                                                      DEFENDANT

                                        MQ.Tf:PN _!\ND A~IDAYJ.J
                                       FQ,R :PEFAU~J' JUDGM~T

                 Comes .now the Plaintiff. Emma Goins. by and through counsel, and moves this

          Court. pursuant to CR 55 and any other applicable rules/Jaw. for an order of default

          judgment agrunst the Defendant, Adecco USA, lNC.ln. support ofrhis Motion the

          undersigned attorney hereby certifies as follows.

                     I. The Defendant. ADECCO USA, INC., was served via certified mail to .its

                        registered agent. CT Corporation System. on October 30, 2018.

                     2. The Defe.ndant. ADECCO USA, INC .• being required to appear. plead. or

                        otherwise defend this action has failed to do so. No papers have been

                        served on the undersigned attorney by the party in default. ADECCO

                        USA. INC.. or by any person 011 behalf of the Defendant.

                    3. The Def¢ndant, ADECCO USA. INC., is a corporation and .is not a

                        member of the Armed Forces of the United States of America or under

                        any legal disability.                                                                   ..,
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                .....
                                                                                                                40
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0

                                                                                                                I.L
                                                                                                                LLI
                                                                                                                0



                                                        1
Filed                18-CI-00449     01/07/2019               Charles Ira Patlerson, Perry C2rcuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 36 of 76 - Page ID#: 40
 Filed                 18-Ci-00449    01/07/2019              Charles Ira Patterson, P~'t~L DOCUMENT
                                                                                          01/16/2019 11 :52:47 AM
                                                                                          89578

                   WHEREFORE. the Plaintiff. Emma Goins. by and. through counsel, demands a

            judgment against the Defendant. ADECCO USA, INC., pursuant to the demands of the

            Complaint and for any and all other relief which the Court may deem appropriate.

                   Dated this the 7&1 day of January 2019.




                                                           w.M. JACOB •     ERTS
                                                           ATTORNE ATLAW
                                                           lJ 6 LAWYER ST.• STE. 2
                                                           MANCHESTER- KY 40962
                                                           TELEPHONE (606) 599-0222
                                                           FAX          (606) 596-0224
                                                           EMAIL \\n1jacobroberts 1991 @gmail.com
                                                           ATTORNEY FOR PLAINTIFF


           COMMONWEALTH OF KENTUCKY
           COUNTY OF CLAY

                    Subscribed, sworn, and acknowledged before me by Wm. Jacob Roberts. coWlsel
           for .Plaintiff. Emma Goins, this the: 7th day of January 2019.




                                                        My commission expires       I
                                                                                        /0 - e? ,2   w ..,;;;;.._   ;;2._




                                                                                                                            ,.,
                                                                                                                            0
                                                                                                                            0
                                                                                                                            C>
                                                                                                                            C>
                                                                                                                            C>
                                                                                                                            0
                                                                                                                            ~
                                                                                                                            C)
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0




                      18-Cl-00449    01/07/2019
                                                       2      Charles Ira Patterson, Perry Circuit Clerk
Filed
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 37 of 76 - Page ID#: 41
Filed                 18-Ci-00449     01/07/2019             Charles Ira Patterson, P~l!~L DOCUMENT
                                                                                     01/16/2019 11:52:47 AM
                                                                                     89578

                                                    NOTICE

                   Please tak~ notice thar the foregoing will be set for a hearing before this Court on
           Friday, January 25. 2019, at 9:00a.m. in the Perry Circuit Courtroom in the Perry County
           Hall of Justice in Hazard. K~ntucky. or as soon thereafter as counsel may be heard.




                  The undersigned hereby certifies that the foregoing document was sent to the
           party J.isted below via First·Ciass U.S. Mail oo January 7. 2019.


           CT Corporation Syst~m
           306 W. Main St., Ste. 512
           Frankfort. KY 40601
           Registered Agent for Defondant.
          Adecco USA, p..;c·.




                                                                                                              s
                                                                                                              0
                                                                                                              c
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              g
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              0

                                                                                                              u.
                                                                                                              w
                                                                                                              0




Filed                 18-CI·00449    01/07/2019        3    Charles Ira Patterson, Perry Circuit Clerk
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 38 of 76 - Page ID#: 42




                              Exhibit 5
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 39 of 76 - Page ID#: 43
 Filed                  18·CI..U0449   01/22/2019             Charles Ira Patterson, Perry Circuit Clerk




                                     COMMONWEALTH OF KENTUCKY                                                        g
                                                                                                                     0
                                          33RD JUDICIAL CIRCUIT                                                      0
                                                                                                                     0
                                                                                                                     0
                                         PERRY CIRCUIT COURT
                                       CIVIL ACTION NO. 18~CI~00449                                                  ...'S
                                                                                                                     0
                                                                                                                     0
                                                                                                                     0
                                                                                                                  c
                                                                                                                     0
                                              Electronically Filed

             EMMA GOINS                                                                  PLAINTIFF

            v.

            ADECCO USA, INC.                                                           DEFENDANT

            DEFENDANT'S MOTION FOR ENLARGEMENT OF TIME TO FILE ANSWER

              Defendant Adccco USA, Inc. ("Defendant"), by and through counsel, moves this Court for an

    Order permitting it an enlargement of time in which to answer and/or othe1wise respond to the claims

    asserted against it by the Plaintiff, Emma Goins (hereinafter referred to as "Plaintiff'), in this matter.

    Defendant states this motion is made in good faith and not for the purpose of harassment or delay.

    Defendant is requesting an additional 20 days within which to file their Answer to Plaintiffs

    Complaint.

              Kentucky law recognizes the Court has broad discretion in granting a defendant an enlargement

    of time to file an answer to a complaint See Moffitt v. Asher, 302 S.W.2d 102, 103 (Ky. 1957). In this

    case, Counsel for Defendant only received the case on Wednesday, January 16, 2019.

              WHEREFORE, Defendant, Adecco USA, Inc. respectfully requests the Court enter the attached

    Order granting an extension of time to Answer or otherwise respond to the Complaint.




                                                                                                                 ~
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0c:>
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0




F ii~31-0478-81 02.1   18-Cf-00449     01/22/2019            Charles Ira Patterson, Perry Circuit Clerk
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 40 of 76 - Page ID#: 44
 Filed                    18-CI-00449     01/22/2019             Charles Ira Patterson, Perry Circuit Clerk




                                                         Respectfully Submitted,                                       ..,.
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                                                                                       0
                                                         Is/ Craig M. Schneider                                        0
                                                                                                                       Q
                                                         Judd R. Uhl (89578)                                           "'
                                                                                                                       0
                                                                                                                       0
                                                         Craig M. Schneider (92345)                                    g
                                                                                                                       Q
                                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                         909 Wright's Summit Parkway, Suite 230
                                                         Ft. Wright, Kentucky 41011
                                                         (859) 663-9830 I (859) 663-9829 (Fax)
                                                         judd.uhl@lewisbrisbois.com
                                                         craig.schneider@lewisbrisbois.com
                                                         Attorneys for Defendant Adecco USA, Inc.


                                                       NOTICE
            This motion will be heard before on Friday, January 25, 2019 at 9:00 a.m. or as soon
     thereafter as counsel may be heard.


                                          CERTIFICATE OF SERVICE

               I certify that a true and correct copy of the foregoing was sent via regular U.S. mail and e-mail

     this zznd day of January, 2019 to:

    Wm. Jacob William Roberts
    116 Lawyer St. Suite 2
    Manchester, KY 40962
    WmJacobRoberts199l@gmail.com
    Attorney for Plaintiff


                                                        Is! Craig M. Schneider
                                                        Craig M. Schneider (92345)




                                                                                                                   "'
                                                                                                                   0
                                                                                                                   Q
                                                                                                                   Q


                                                                                                                   ...=
                                                                                                                   Q


                                                                                                                   ..,
                                                                                                                   0
                                                                                                                   0
                                                                                                                   0
                                                                                                                   0
                                                                                                                   0
                                                                                                                   0




Fi!e1§31-0478·8 102.1   18-CI~00449     01/22/2019              Charles Ira Patterson, Perry Circuit Clerk
     Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 41 of 76 - Page ID#: 45
Tendered             18·CI·00449     01/22/2019         Charles Ira Patterson, Perry Circuit Clerk




                                   COMM:ONWEALTH OF KENTUCKY
                                        33RD JUDICIAL CIRCUIT
                                       PERRY CIRCUIT COURT
                                     CIVIL ACTION NO. 18-CI-00449




         EMMA GOINS                                                                PLAINTIFF

         v.

         ADECCO USA, INC.                                                        DEFENDANT

                        ORDER GRANTING DEFENDA.t"l'T'S MOTION FOR
                         ENLARGEMENT OF TIME TO FILE ANSWER

           This matter having come before the Court on the Motion of Defendant Adecco USA, Inc.

   ("Defendant"), for an additional 20 days to answer or otherwise respond to the Complaint, and the

   Court being in all ways sufficiently advised;

           IT IS HEREBY ORDERED that the Motion for Enlargement of Time is GRANTED. The

   answer or responsive pleading of Defendant shall be due on or before February _ _ __, 2019.

           ENTERED this _      day of _ _ __ _ _, 2019.



                                                     HON. ALISON C. WELLS




                                                                                                       ~
                                                                                                       0
                                                                                                       0
                                                                                                       C)
                                                                                                       0
                                                                                                       '~
                                                                                                       ....0
                                                                                                       g
                                                                                                       c
                                                                                                       0
                                                                                                       0

                                                                                                       0
                                                                                                       .....


TeJ"M~-49SO.J       18·CI..00449     01/22/2019        Charles Ira Patterson, Perry Circuit Cieri(
     Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 42 of 76 - Page ID#: 46
 Tendered            18-CI-00449   01/22/2019            Charles Ira Patterson, Perry Circuit Cieri(




                               CLERK'S CERTIFICATE OF SERVICE                                                 'It
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              0
              I hereby certify that a true and cotTect copy of the foregoing was sent regular U.S. mail       0
                                                                                                              0
   this_ day of                                2019 to:                                                       ~
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              0


   Wm. Jacob William Robetts
   116 Lawyer St. Suite 2
   Manchester, KY 40962
   Attorney for Plaintiff

   Judd Uhl
   Craig M. Schneider
   LEWIS BRISBOIS BISGAARD & SMITH LLP
   909 Wrighfs Summit Parkway, Suite 230
   Ft. Wright, KY 41011
   Attorney for Defendant Adecco USA, Inc.




                                                Clerk/Deputy Clerk




                                                                                                          ....
                                                                                                          0
                                                                                                          co
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          N
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0

                                                                                                          0
                                                                                                          1-




Ten\!t~-4950.1      18-CI..00449   01/22/2019           Charles Ira Patterson, Perry Circuit Clerk
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 43 of 76 - Page ID#: 47




                              Exhibit 6
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 44 of 76 - Page ID#: 48
 Filed                   18-C!-00449    01122/2019           Charles Ira Patterson, Perry Circuit Clerk




                                      COMMONWEALTH OF KENTUCKY                                                  N
                                                                                                                0
                                                                                                                0
                                          33RD JUDICIAL CIRCUIT                                                 0
                                                                                                                C>
                                                                                                                0
                                          PERRY CIRCUIT COURT                                                   0
                                        CIVIL ACTION NO. 18-CI-00449                                            ....
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                Q

                                               Electronically Filed

             EMMA GOINS                                                                 PLAINTIFF

             v.

             ADECCO USA, INC.                                                         DEFENDANT

                                         NOTICE OF APPEARANCE

               Now come Judd R. Ubi and Craig M. Schneider with the law finn of Lewis Brisbois Bisgaard &

     Smith LLP and hereby give notice of their appearance as counsel of record for Defendant, Adecco

     USA, Inc.



                                                         Respectfully Submitted,

                                                         Is/ Craig M. Schneider
                                                         Judd R. Uhl (89578)
                                                         Craig M. Schneider (92345)
                                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                         909 Wright's Summit Parkway, Suite 230
                                                         Ft. Wright, Kentucky41011
                                                         (859) 663-9830 I (859) 663-9829 (Fax)
                                                         judd.uhl@lewisbrisbois.com
                                                         crai g.schneider@lewisbrisbois.com
                                                         Attorneys for Defendant Adecco USA, Inc.




                                                                                                            N
                                                                                                            ·0
                                                                                                            0
                                                                                                            C>
                                                                                                            0
                                                                                                            Q

                                                                                                            0
                                                                                                            ....
                                                                                                            0
                                                                                                            C)
                                                                                                            0
                                                                                                            C)
                                                                                                            0




FileliSl-4237-73:50.1   18.CI·00449    01/22/2019            Charles lra Patterson, Perry Circuit Clerk
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 45 of 76 - Page ID#: 49
 FHed                     18-C!-00449    01/22/2019              Charles Ira Patterson, Perry Circuit Clerk




                                           CERTIF1CATE OF SERVICE

                I certify that a true and correct copy of the foregoing was sent via email and regular U.S. mail

     this 22nd day of January, 2019 to:



     Wm. Jacob William Roberts
     116 Lawyer St. Suite 2
     Manchester, KY 40962
     WmJacobRobcrtsl991 @gmail.com
     Attorney for Plaintiff


                                                         Is! Craig M. Schneider
                                                         Craig M. Schneider (92345)




                                                                                                                   ~
                                                                                                                   0
                                                                                                                   C>
                                                                                                                   8
                                                                                                                   0
                                                                                                                   ~
                                                                                                                   0
                                                                                                                   0
                                                                                                                   0
                                                                                                                   0




FiletfS 1-4237-7350. I   18-CI..00449   01/22/2019              Charles Ira Patterson, Perry Circuit Clerk
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 46 of 76 - Page ID#: 50




                              Exhibit 7
          Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 47 of 76 - Page ID#: 51
  Filed                  18-CI-00449    01/23/2019            Charles rra Patterson, Perry Circuit Clerk




                                      COMMONWEALTH OF KENTUCKY
                                           33RD JUDICIAL CIRCUIT
                                          PERRY CIRCUIT COURT
                                        CIVIL ACTION NO. 18-CI-00449

                                                Electronically Filed

             EMMA GOINS                                                                  PLAINTIFF

             v.

             ADECCO USA, INC.                                                          DEFENDANT



               RESPONSE TO PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT

               Comes now the Defendant, Adecco USA Inc. by and through its undersigned counsel, and

     for its Response to Plaintiffs Motion for Default Judgment, states as follows:

               Adecco USA Inc. is a foreign corporation authorized to conduct business in the

     Commonwealth of Kentucky and has a statutory process agent located in Frankfort, Kentucky. As

     is often the case with foreign corporations, when an in-state statutory agent is served with a

     Complaint, it takes time for that Complaint to make its way through the proper channels and to

    eventually be assigned to defense counsel. In this case, this matter was not assigned to defense

    counsel until January 16, 2019.

              In Kentucky, Default Judgments are disfavored. see, e.g., Asset Acceptance, LLC v.

    Moberly, 241 S.W.3d 329 (Ky. 2007), Educator & Executive Insurers, Inc. v. Moore, 505 S.W.2d

     176 (Ky. 1974). "Permission to plead after the allotted time is a matter within the discretion of the

    trial judge." Moffitt v. Asher, 302 S.W.2d 102, 103 (Ky. 1957). Under CR 6.02, the court may,
                                                                                                             ...,
                                                                                                             :5
    upon motion, permit a party to answer after the specified time period has expired when the failure to    C>
                                                                                                             0
                                                                                                             0

                                                                                                             0
    answer was the result of excusable neglect. Excusable neglect is the failure to take the proper steps    ::5
                                                                                                             0
                                                                                                             0
                                                                                                             0
                                                                                                             0

    at the proper time, not because of the party's own carelessness, inattention, or willful disregard of    Cll
                                                                                                             w
                                                                                                             0::



Filetfl2-3309·35JO.I    18-CI-00449    01/23/20'19           Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 48 of 76 - Page ID#: 52
 Flied                   18-CI-00449    01/23/2019            Charles fra Patterson, Perry Circuit Clerk




     the process of the court, but because of some unexpected or unavoidable hindrance or accident.

     Spradling v. Boone County Planning Com., 461 S.W.2d 548,550 (Ky. 1970).

               Here, once the Complaint was received, Adecco USAt Inc. through counsel promptly filed

     an Entry of Appearance, an Answer to the Complaint, and a Motion for Leave to File an Answer

     Out of Time. Undersigned counsel also requested Plaintiff's counsel withdraw the Motion for

     Default Judgment. There has been no bad faith delay in these proceedings by Adecco USA, Inc.

     and Adccco USA Inc. fully intends to defend itself in this litigation. Plaintiff has not been

     prejudiced in any way by any claims of delays in the litigation.

               Wherefore, for the foregoing reasons, Adecco USA, Inc. respectfully requests Plaintiffs

     Motion for Default Judgment is summarily overruled.




                                                       Respectfully Submitted,

                                                      Is/ Craig M. Schneider
                                                      Judd R. Uhl (89578)
                                                      Craig M. Schneider (92345)
                                                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                      909 Wright's Summit Parkway, Suite 230
                                                      Ft. Wright, Kentucky 41011
                                                      (859) 663-9830 I (859) 663-9829 (Fax)
                                                      judd.uhl@lewisbrisbois.com
                                                      craig.schneider@lewisbrisbois.com
                                                      Attorney for Defendant Adecco USA, Inc.




                                                                                                           M
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           C)

                                                                                                           '0
                                                                                                           s
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0




F i!et§l2-3309-3510.1   18-CI-00449    01!23/2019            Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 49 of 76 - Page ID#: 53
 Filed                     1a.cr..oo449    01/23/2019              Charles Ira Patterson, Perry Circuit Cler!t




                                            CERTIFICATE OF SERVICE                                                    s
                                                                                                                      0
                                                                                                                      0
                                                                                                                      0
                                                                                                                      0
                 I certify that a true and correct copy ofthe foregoing was sent this 23rd day of January, 2019 to:   0
                                                                                                                      C')
                                                                                                                      0
                                                                                                                      0
     Wm. Jacob William Roberts                                                                                        0
                                                                                                                      0
                                                                                                                      0
     116 Lawyer St. Suite 2
     Manchester, KY 40962
     WmJacobRobcrts 1991 @gmail.com
     Attorney for Plaintiff

                                                           /s/ Craig M. Schneider
                                                           Craig M. Schneider (92345)




F !Rcl§12-3309-35 10.1    18~C!..00449    01/23/2019              Charles Ira Patterson, Perry Circu;t Clerk
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 50 of 76 - Page ID#: 54




                              Exhibit 8
    Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 51 of 76 - Page ID#: 55

   ..Tendered             18-CI..00449     01/22/2019       Charfes Ira Pattel"'on, Peny Circuit Cieri<




              EMMA GOINS                                                              PLAINTIFF

              v.

              ADECCO USA, INC.                                                       DEFENDANT

                            ORDER GRANTING DEFENDANT'S MOTION FOR
                            . ENLARGEMENT OF TIME TO Fn.E f\.NSWJR.
                This matter having come before the Court on the Motion of Defendant Adecco USA, Inc.

      ("Defen~f~). for an additional 20 days to answer or otherwise respond to the Complaint, and the

      Court being in all ways sufficiently advised;

               IT IS HEREBY ORDERED that the Motion for Enlargement of Time is GRANTED. The

     answer or responsive plea~ing of Defendant shall be due on or before February   _U
                                                                                      _ __,2019,
               ENTEREDthis~~ayof~ ·~~ ,Jp
                                                        HON:ALISON C. WELLS




Tef1\llifMf9-49SO. 1   18..CI..00449     01/2212019      Charles Ira Patterson, Perry Circuit Clerk
    Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 52 of 76 - Page ID#: 56


•   -rendered                 18-CI·00449     01/22/2019                 Charf(!s Ira Patterson, Perry Circuit Clerk




                                        CLERK'S GERTIFICATE.OF SERVICE

                      r here~ that a true and correct copy of the foregoing was sentregu1ar U.S. mail
      this 3   r day of   .      . ..                    . .2019 to:


      Wm. Jaeob Wiiliam Roberts
      I 16 Lawyer St. Suite 2
      Manchester, KY 40962
      Attorneyfor Plaintiff

      Judd Uhl
     Craig M. Schneider
     LEWIS BRJSBOlS BISOAARD & SMITH LLP
     909 Wright's Summit Parkway, Suite 230
     Ft. Wright, KY 41011
     Attorneyfor Defendant Adecco USA, Inc.




                                                                :.Clf::r
                                                                  '    ·. .
                                                           Clerk/Deputy Cleik




                                                                                                                       N
                                                                                                                       C>


                                                                                                                       I0
                                                                                                                       8g
                                                                                                                       0
                                                                                                                       Q
                                                                                                                       ....


                      18·CI~00449           01/22/2019                Charles Ira Patterson, Perry Circuit Clerk
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 53 of 76 - Page ID#: 57




                              Exhibit 9
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 54 of 76 - Page ID#: 58
 Filed                 18-CI-0044S    02/20/2019             Charles Ira Patterson, Perry Circuit Clerk




                                   COMMONWEALTH OF KENTUCKY
                                        33RD JUDICIAL CIRCUIT
                                       PERRY CIRCUIT COURT
                                     CIVIL ACTION NO. 18-CI-00449

                                              Electronically Filed

           EM:MAGOINS                                                                   PLAINTIFF

           v.

           ADECCO USA, INC.                                                          DEFENDANT

                                          NOTICE OF HEARING

            Please take notice that the following Motion to Dismiss shall be heard on March 22, 2019 at

    9:00a.m. or soon thereafter as counsel may be heard.

                                 DEFENDANT'S MOTION TO DISMISS

            When a trial court is presented with a Ky. CR 12.02 Motion to Dismiss, the Court must take

   every well-pleaded allegation ofthe Complaint as true and construe it in the light most favorable to the

   opposing party. Gall v. Scroggy, 725 S.W.2d 867 (Ky. App. 1987). As such, "[t)he Court should not

   grant the Motion unless it appears the pleading party would not be entitled to relief under any set of

   facts which could be proved in support of his claim." Pari-Mutuel Clerk~' Union ofKentucky, Local

   541, SEIU, AFL-CIO v. Kentucky Jockey Club, 551 S.W.2d 801, 803 (Ky. 1977).

            Here, the incident which is the subject matter ofPlaintiffs Complaint took place on October 21,

   2017. See    Complaint,~     3, 5. Plaintiff alleges on that date she fell on Defendant's stairs due to

   Defendant's negligence and sustained personal injuries. See Complaint, mf 6, 7. This lawsuit was filed

   on October 22, 2018. See Complaint, generally.

           An action for personal injuries shall be commenced within one (I) year after the cause ofaction

   accrued. KRS 413.140( 1)(a). The Kentucky General Assembly and The Supreme Court of Kentucky               ....
                                                                                                              g
                                                                                                              0
                                                                                                              0
                                                                                                              0
   have long recognized the value of statutes which "bar stale claims arising out of transactions or



Filed                18-CI-00449     02/2012019             Charles Ira Patterson, Perry Circuit Clerk
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 55 of 76 - Page ID#: 59
 Filed                 18-CI-00449    02/20/2019              Charles Ira Patterson, Perry Circuit Clerk




    occurrences which took place in the distant past." Armstrong v. Logston, 469 S.W.2d 342, 343 (Ky.

    1971). The Legislature's power to enact statutes of limitations governing the time in which a cause of

    action must be asserted by suit is, of course, unquestioned. Saylor v. Hall, 497 S.W.2d 218, 224 (Ky.

    1973). Provisions of statutes oflimitations should not be lightly evaded. Fannin v. Lewis, 254 S.W.2d

    479,481 (Ky. 1952). Numerous decisions demonstrate a finn commitment to enforcement of statutes

    of limitations. Munday v. Mayfair Diagnostic Laboratory, 831 S.W.2d 912, 914 (Ky. 1992).

            As previously noted, the cause of action which is the subject matter of this lawsuit occurred on

    October 21, 2017 but this lawsuit was not filed until October 22, 2018. The applicable statute of

    limitations expired on October 21, 2018, which was prior to the filing of this lawsuit. Kentucky case

    law is very clear that statutes oflimitations should be strictly enforced and this matter is no exception.

            WHEREFORE, for the foregoing reasons, Defendant, Adecco USA Jnc. respectfully requests

   Plaintiffs Complaint be dismissed with prejudice.

                                                      Respectfully Submitted,

                                                      lsi Craig M Schneider
                                                      Judd R. Uhl (89578)
                                                      Craig M. Schneider (92345)
                                                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                      909 Wright's Summit Parkway, Suite 230
                                                      Ft. Wright, Kentucky 41011
                                                      (859) 663-9830 I (859) 663-9829 (Fax)
                                                      judd.uhl@lcwisbrisbois.com
                                                      craig. schneider@lewisbrisbois. com
                                                      Attorney for Defondant Adecco USA, Inc.




                                                                                                                 s
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0
                                                                                                                 0

                                                                                                                 0
                                                                                                                 N
                                                                                                                 C>
                                                                                                                 C>
                                                                                                                 C>
                                                                                                                 C>
                                                                                                                 0




                                                       2
Filed                18-CI.00449     02/20/2019              Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 56 of 76 - Page ID#: 60
 Filed                 18-CI..00449   02/20/2019             Charles Jra Patterson, Perry Circuit Clerk




                                       CERTIFJCATE OF SERVICE                                                       U)
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
                                                                                                                    C)
             I certify that a true and correct copy of the foregoing was sent this 20th day of February, 2019       0
    to:                                                                                                             (')
                                                                                                                    0
                                                                                                                    C)
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
    Wm. Jacob William Roberts
    116 Lawyer St. Suite 2
    Manchester, KY 40962
    WmJacobRoberts 1991 @gmrul.com
    Attorney for Plaintiff

                                                      Is/ Craig M. Schneider
                                                      Craig M. Schneider (92345)




                                                                                                                M
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                .,
                                                                                                                Cl

                                                                                                                '0
                                                                                                                M
                                                                                                                0
                                                                                                                C)
                                                                                                                C)
                                                                                                                C)
                                                                                                                0
                                                                                                                II)
                                                                                                                i5

                                                       3
Filed                 18-CI-00449     C2/20/2019             Charles Ira Patterson, Perry Circuit Clerk
    Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 57 of 76 - Page ID#: 61
Tendered             18-CI-03449      02/20/2019              Cllarles lra Pa~terson, Perry Circuit Clerk




                                 COMMONWEALTH OF KENTUCKY                                                           II')
                                                                                                                    0
                                                                                                                    0
                                      33RD JUDICIAL CIRCUIT                                                         C)
                                                                                                                    0
                                                                                                                    0
                                     PERRY CIRCUIT COURT                                                            0
                                   CIVIL ACTION NO. 18-CI-00449                                                     '\t
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
                                                                                                                    0
                                                                                                                    Q

                                             Electronically Filed

        EMMA GOINS                                                                       PLAINTIFF

        v.

        ADECCO USA, INC.                                                               DEFENDANT

                   ORDER GRANTING DEFENDANT'S MOTION TO DISMISS

           Upon Motion of the Defendant, Adecco USA Inc., to Dismiss the Complaint based upon the

  expiration of the applicable statute of limitations prior to the Complaint being filed, and the Court being

  in all ways sufficiently advised,

           IT IS HEREBY ORDERED AND ADJUDGED that Defendant's Motion is SUSTAINED.

  Plaintiff's Complaint is dismissed with prejudice. This is a fmal and appealable Order, there being no

  just cause for delay, each party to bear their own costs.

           IT IS SO ORDERED this _ _ day of _ __ _ _ _ _ _ _ _ _ _ 2019.




                                                   HON. ALISON C. WELLS
                                                   JUDGE, PERRY CIRCUIT COURT




                                                                                                                "'
                                                                                                                g
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                ....
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0
                                                                                                                0




                   18·CI.00449        02/20/2019           Charles Ira Patterson, Perry Circuit Clerk
    Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 58 of 76 - Page ID#: 62
Tendered            18-CI-00449     02/20/2019             Charles ira Patterson, Perry Circuit C!eik




                               CLERK'S CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the forgoing was sent via U.S. Mail, postage prepaid,
   upon the following on this           day of                            2019.

  Wm. Jacob William Roberts
  116 Lawyer St. Suite 2
  Manchester, KY 40962
  WmJacobRobertsl99I @gmail.com
  Attorney for Plaintiff

  Judd R. Uhl (89578)
  Craig M. Schneider (92345)
  LEWIS BRISBOIS BISGAARD & SMITH LLP
  909 Wright's Summit Parkway, Suite 230
   Ft. Wright, Kentucky 41011
  j udd.uhl@lewisbrisbois.com
  craig.schneider@lewisbrisbois.com
  Attorney for Defendant Adecco USA, Inc.



                                                   CLERK/DEPUTY CLERK
                                                   PERRY COUNTY CIRCUIT COURT




                                                                                                            N
                                                                                                            0
                                                                                                            0
                                                                                                            0
                                                                                                            0
                                                                                                            c
                                                                                                            0
                                                                                                            8
                                                                                                            0
                                                                                                            0
                                                                                                            0

                                                                                                            0
                                                                                                            1-




Te~6-S510.!        18-CI-00449     02/20/2019             Charles Ira Patterson, Perry Circuit Clerk
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 59 of 76 - Page ID#: 63




                             Exhibit 10
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 60 of 76 - Page ID#: 64
 Filed                 18-CI-00449     03/20/2019             Charles Ira Patterson, Perry Circuit Clerk




                                     COMMONWEALTH OF KENTUCKY                                                  "Cl'
                                                                                                               0
                                         33RD JUDICIAL CIRCUIT                                                 C)
                                                                                                               c
                                                                                                               c
                                                                                                               c
                                         PERRY CIRCUIT COURT                                                   0
                                       CIVIL ACTION NO. 18-CI"00449                                            ....
                                                                                                               g
                                                                                                               C)
                                                                                                               C)
                                                                                                               0
                                                Electronically Filed

            EMMA GOINS                                                            PLAINTIFF

            v.

            ADECCO USA, INC.                                                      DEFENDANT

                  PLAINTIFF'S RESPONSE TO DEFENDANT'S MOTION TO DISMISS
                             AND MEMORANDUM OF AUTHORITIES

                   Comes the Plaintiff, Emma Goins, by counsel, and submits as her response to the

            Defendant's Motion to Dismiss the following Response with an included Memorandum

            of Authorities.

                   As the Defendant's Motion correctly states, trial courts in the Commonwealth of

            Kentucky presented with CR 12.02 motions to dismiss must not grant a motion to dismiss

            "unless it appears the pleading party would not be entitled to relief under any set of facts

            which could be proved in support of [itsJ claim." Pari-Mutuel Clerks· Union ofKentucky,

            Loca/541, SE/U, AFL-C/0 v. Kentucky Jockey Club, 551 S.W.2d 801, 803 (Ky. 1977).

            Additionally, the DefendanCs Motion is correCt that actions for an injury to the person of

            the plaintiff shall be commenced within one year after the cause of action accrues. KRS

            413.140(l)(a).

                   The basis of the Defendant>s Motion is that the Plaintiff filed its Complaint

            October 22, 2018, while the incident complained of occurred October 21, 2017. Def.             "<t
                                                                                                           0
                                                                                                           0
                                                                                                           C)
                                                                                                           0
            Mot. Dismiss, (Feb. 20, 2019). The Defendant's Motion asserts that the Complaint's             0
                                                                                                           0
                                                                                                           .....
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           C)




Filed                 18-CI-00449     03/20/2019             Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 61 of 76 - Page ID#: 65
 Filed                  18·CI·00449     03/20/2019            Charles Ira Patterson, Porry Circuit Clerk




            filing occurred after the applicable statute of limitations expired. !d. According to the          ~
                                                                                                               C)
                                                                                                               C)
                                                                                                               C)
                                                                                                               C)
            Defendant's Motion, the limitations period expired October 21, 2018. /d.                           0
                                                                                                               N
                                                                                                               0
                                                                                                               0
                    The Kentucky Rules of Civil Procedure contain guidelines for the computation of            0
                                                                                                               0
                                                                                                               0



            time in civil actions in the Commonwealth. The following rule is used to compute time

            pursuant to the Kentucky Rules of Civil Procedure:

                    In computing any period of time prescribed or allowed by these rules, by

                    order of court, or by any applicable statute, the day of the act, event or

                    default after which the designated period of time begins to run is not to be

                    included. The last day of the period so computed is to be included, unless

                    it is a Saturday, a Sunday or a legal holiday, in which event the period

                    runs until the end of the next day which is not a Saturday, a Sunday or a

                    legal holiday.

            CR 6.0 1. The rule regarding the computation of time pursuant to the Kentucky Rules of

            Civil Procedure, as currently amended, became ctTcctive July 1, 1969.ld.

                    Kentucky case law is clear on the manner in which time is calculated pursuant to

            the Kentucky Rules of Civil Procedure. In one published opinion, the Supreme Court of

            Kentucky dealt with a matter where a statute of limitations period expired on a Saturday.

            Nanny v. Smith, 260 S.W.3d 815 (Ky. 2008). The Supreme Court of Kentucky,

            interpreting CR 6.01, noted, factually: "Because the ... limitations period was due to

            expire Saturday, October 18, 2003, Nanny [the plaintiff] had until Monday, October 20,

            2003, to file her action." ld. at 816.                                                         'It
                                                                                                           0
                                                                                                           c:>
                                                                                                           c:>
                                                                                                           0
                   The incident on which the Plaintiff's claim is premised took place October 21,          0
                                                                                                           0
                                                                                                           ~
                                                                                                           0
            2017. One year from October 21, 2017, as calculated using the Kentucky Rules of Civil          Cl
                                                                                                           0
                                                                                                           0




Filed                  18-CI-00449     03/20/2019        2   Charles rra Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 62 of 76 - Page ID#: 66
 Filed                  18-CI-00449    03/20/2019              Charles Ira Patterson, Perry Circuit Clerk




            Procedure, was October 21, 2018, a Sunday. On October 22,2018, the Plaintiff filed its

            Complaint. Still, as shown above, the Plaintiff filed the Complaint within the time

            permitted by KRS 413.l40(1)(a), based on October 21, 2018, falling on a Sunday. The

            day of the week on which October 21, 2018, fell is crucially important in the analysis of

            the Defendant's Motion to Dismiss and the Plaintiff's Response. As October 21,2018,

            fell on a Sunday, the period prescribed by KRS 413.140(l)(a) extended until "the end of

            the next day which is not a Saturday, a Sunday or a legal holiday." CR 6.01.

                    The. Kentucky Rules of Civil Procedure and Kentucky case law are clear. Since

            the one year limitations period for this action fell on October 21,2018, a Sunday, the one

            year limitations period extended to the next day that was not a Saturday, a Sunday, or a

            legal holiday. Monday, October 22,2018, was the next day after the period so computed

            that was not a Saturday, a Sunday, or a legal holiday. The cases cited by the Defendant in

            its Motion to Dismiss fail to state anything substantively persuasive regarding the

            computation ofthe limitations period in this matter. Def. Mot. Dismiss, (Feb. 20, 2019).

            The Defendant is not entitled to dismissal under any set of facts contained in its Motion

            to Dismiss. The Plaintiff filed its Complaint within the applicable statute of limitations.

                   Wherefore, the Plaintiff respectfully asks that this Court deny the Defendant's

            Motion to Dismiss.

                                                    Respectfully submitted,
                                                    Is/ Wm. Jacob Roberts
                                                    WM. JACOB ROBERTS
                                                    ATTORNEY AT LAW
                                                    116 LAWYER ST., STE. 2                                  v
                                                                                                            0
                                                    MANCHESTER, KY 40962                                    0
                                                                                                            0
                                                                                                            0
                                                    TELEPHONE (606) 599-0222                                0

                                                    FAX            (606) 596-0224                           ..,0
                                                                                                            0
                                                                                                            0
                                                    WMJACOBROBERTS 1991 @GMATI...COM                        0
                                                                                                            0
                                                                                                            0
                                                    Attorney for Plaintiff



Filed                  18-C~-00449    03/20/2019          3   Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 63 of 76 - Page ID#: 67
 Filed                 18·C!-00449   03/20/.201 9            Charles Ira Patterson, Perry Circuit Clerk




                                                      NOTICE

                    Please take notice that the foregoing is set for a hearing before this Court on
            Friday, March 22,2019, at 9:00a.m. in the Perry Circuit Courtroom in the Perry County
            Hall of Justice in Hazard, Kentucky, or as soon thereafter as counsel may. be heard.


                                        CERTIFICATE OF SERVICE

                    The undersigned hereby certifies that the foregoing document was mailed to the
            party listed below via First-Class U.S. Mail and ewmailed on March 20, 2019.

            Hon. Craig M. Schneider
            LEWIS BRISBOIS BISGAARD & SMITH LLP
            909 Wright's Summit Pkwy. Ste. 230
            Ft. Wright, KY 41011
            Craig.schneider@lewisbrisbois.com
            Attorney for Defendant, Adecco USA, Inc.




                                                    /s/ Wm. Jacob Roberts
                                                    WM. JACOB ROBERTS




                                                                                                          '01'
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          ""
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          (/)
                                                                                                          w
                                                                                                          tt:




Filed                18-CI-00449     03/20/2019          4   Charles Ira Patterson, Perry Circuit Clerk
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 64 of 76 - Page ID#: 68




                             Exhibit 11
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 65 of 76 - Page ID#: 69
 Filed                  18-CI-00449     03/21/2019            CharJes Ira Patterson, Perry Circuit Clerk




                                      COMMONWEALTH OF KENTUCKY                                                        ...
                                                                                                                      0
                                                                                                                      0
                                          33RD JUDICIAL CIRCUIT                                                       0
                                                                                                                      0
                                                                                                                      0
                                          PERRY CIRCUIT COURT                                                         0
                                        CIVIL ACTION NO. 18-CI-00449                                                  .....
                                                                                                                      0
                                                                                                                      g
                                                                                                                      0
                                                                                                                      0
                                               Electronically Filed

            EMMA GOINS                                                                    PLAINTIFF

            v.

           ADECCO USA, INC.                                                             DEFENDANT

                   DEFENDANT,S REPLY IN SUPPORT OF MOTION TO DISMISS

             Comes now the Defendant, Adecco USA, Inc., by and through its Wldersigned counsel, and for

    its Reply in Support of Motion to Dismiss, states as follows:

             The case cited by Plaintiff in her Response, Nanny vs. Smith, 260 S.W.3d 815 (Ky. 2008), is

   easily distinguishable from this case. Here are the facts in Nanny:

             Thursday, October 18, 2001                    date two-year statute of limitations began to run

             Friday October 17, 2003                       date Plaintiff personally delivered lawsuit to clerk

             Saturday, October 18,2003                     date two-year statute of limitations expired

             Tuesday October 21, 2003                     date clerk filed the lawsuit and issued summons

             The Court in Nanny held that the lawsuit was filed within the applicable statute of limitations

   because, regardless of the fact that October 18,2003 fell on a Saturday, the Plaintiff should not be held

   responsible for the clerk's failure to file the lawsuit since the Plaintiffpersonally delivered the lawsuit

   to the clerk prior to the expiration of the application statute oflimitations. Specifically,

                     "[bJecause Nanny had neither the power nor the duty to ensure that the clerk
             perform official duties, she was prevented by circumstances beyond her control from                  1'-
                                                                                                                  0
                                                                                                                  0
                                                                                                                  c:;
             having the swnmons issued in time. Wc believe that under these facts, Nanny should                   c
                                                                                                                  0
             not be held responsible for such circumstances." Nanny. at 817.                                      0
                                                                                                                  ....
                                                                                                                  0
                                                                                                                  0
                                                                                                                  0
                                                                                                                  g
                                                                                                                  ..J
                                                                                                                  Q.
                                                                                                                  Cl:




Filed                  18·CI..00449    03/21/2019            Charles Ira Patterson, Perry Circuit Clerk
        Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 66 of 76 - Page ID#: 70
 Filed                   18-CI.00449    03/21/2019             Charles Ira Patterson, Perry Circuit Clerk




            Here, there is no indication Plaintiff delivered this lawsuit to the Perry County Circuit Court

    within the applicable statute of limitations. This case does not present a "clerk error" or "circumstances

    beyond her control" situation.

            The Court in Williams vs. Hawldns, 2018 Ky. App. LEXIS 285, 2018 WL 6252800,

    distinguished its case from Nanny, after the plaintiff in Williams attempted to rely on Nanny for a failure

    to file suit within the applicable statute of limitations, and held:

                    "We decline to extend the equitable application of leniency afforded in
            Nanny because Williams failed to fulfill her responsibility to ensure she filed suit
            against a legally viable defendant within the limitations period. Williams at *11.

                    Williams' failure to show she conducted even simple investigation prior to
            filing her action--essentially sitting on her own hands-does not convince us she
            was prevented from acting within the statute of limitations to conect her failure to
            adequately investigate and discover a viable legal entity to sue. We further find
            Williams' argument concerning 'circumstances beyond her control' disingenuous
            considering she failed to avail herself of information available to her. As such, we
            decline to require imposition of the extreme equitable remedy of allowing
            Williams' suit beyond the filing of the statute of limitations. Williams at *11-12
            (emphasis added).

            Here, this Court should similarly decline to extend the application ofleniency to Plaintiff for her

   failure to file this lawsuit within the 1 year statute of limitations.       Plaintiff did not fulfill her

   responsibility to ensure she filed suit against a legally viable defendant within the limitations period.

   Plaintifffailed to avail herself of information readily available online. Defendant Adecco USA, Inc. is

   clearly listed as a foreign co~poration on the Kentucky Secretary of State website with a registered agent

   ofCT Co~poration System, 306 W. Main St., Frankfort, KY 40601 (a very common registered agent for

   foreign corporations doing business in Kentucky). [See attached Exhibit 1].

           Therefore, just like in Williams, this Court should decline to require imposition of the extreme       ....
                                                                                                                  g
   equitable remedy of allowing Plaintiffs lawsuit beyond the filing of the applicable 1 year statute of          =
                                                                                                                  Q

                                                                                                                  '0
                                                                                                                  1'4
                                                                                                                  Q
                                                                                                                  0
   limitations period.                                                                                            C>
                                                                                                                  g
                                                                                                                  ...J
                                                                                                                  A.
                                                                                                                  a::
                                                        2
Filed                18wCI-00449       03/21/2019             Charles Ira Patterson, Perry Circuit Cferk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 67 of 76 - Page ID#: 71
 Filed                                                      Charles Ira Patterson, ?e;ry Circuit Clerk




                                                     Respectfully Submitted,                                      ~
                                                                                                                  C)
                                                                                                                  0
                                                                                                                  0
                                                                                                                  0
                                                    lsi Craig M Schneider                                      0
                                                    Judd R. Uhl (89578)                                        0
                                                                                                               0
                                                                                                                  I">


                                                    Craig M." Schneider (92345)                                0
                                                                                                               0
                                                                                                               0
                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                    909 Wright's Summit Parkway, Suite 230
                                                    Ft. Wright, Kentucky 41011
                                                    (859) 663-9830 I {859) 663-9829 (Fax)
                                                    judd.uhl@lewisbrisbois.com
                                                    craig.schneider@lewisbrisbois.com
                                                    Attorney for Defendant Adecco USA, Inc.


                                     CERTIFICATE OF SERVICE

           I certify that a true and correct copy of the foregoing was sent via email and regular U.S. mail
   this 21st day of March, 2019 to:

   Wm. Jacob William Roberts
   116 Lawyer St. Suite 2
   Manchester, KY 40962
   WmJacobRobertsl991@gmail.com
   Attorney for Plaintiff

                                                    /s/ Craig M Schneider
                                                    Craig M. Schneider (92345)




                                                                                                              .....
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              ....0
                                                                                                              0

                                                                                                              f')
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              0
                                                                                                              0

                                                                                                              ...J
                                                                                                              a.
                                                                                                              ~


                                                     3
Filed               18-CI-00449     03/2112019             Charles Ira Patterson, Perry Circuit Clerk
         Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 68 of 76 - Page ID#: 72
 Filed               18-CI-00449   03/21/2019      Chatles Ira Pa·tlerson, Perry Circuit Clerk




                                            Exhibit 1




                                                                                                 ~
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 ~
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0




Filed               18-CI-00449    03121/2019     Charles Jra Patterson, Perry Circuit Clerk
               Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 69 of 76 - Page ID#: 73
        Filed                    18-CI-00449       03/21/2019               Charles Ira Patterson, Perry Clr:cuit Clerk
   312112019                                                Wtioome to F..rtrack Organlzalion Search


     ADECCO USA, INC.



     Generallnformati~n
                 Organization Number             0511784
                 Name                                                                                                                              ·m
                                                 ADECCO USA, INC                                                                                         ,...
                                                                                                                                                         0

                 Profit or Non.Proflt            P - Profit                                                                                              ~
                 Company Type                    FCO- Foreign Cmporation                                                                                 lJ
                                                                                                                                                         til
                 Status                          A-Active                                                                                                ...u
                 Standing
                                                                                                                                                         ..,
                                                                                                                                                         .Q
                                                 G-Good                                                                                                 ..,
                                                                                                                                                        II.

                 State
                 File Date
                                                 DE
                                                 3/5/2001
                                                                                                                                                        ..,~
                                                                                                                                                        u
                 Authority Date                  3/5/2001                                                                                               ~
                                                                                                                                                        ~
                 Last Annual Report              6/6/2018                                                                                               i!
                                                                                                                                                        ....lXI
                                                                                                                                                        u
                 Principal Office                10151 DEERWOOD PARK BLVD.
                                                 BLDG200                                                                                                ....0
                                                                                                                                                        al
                                                STE400
                                                JACKSONVILLE, FL 32256
                Reglsle,.d Agent                C T CORPORATION SYSTEM
                                                306WMAINST
                                                SUITE512
                                                fRANKFORT, KY 40601

   Current Officers
                CEO                             Federico Vione
                President                       ~ce RuS§dl
                Vice President                  GeriJq Robinson
                Secretary                       ~~
                Treasurer                       Todd Pulle.Y-
                Director                        Fererico Yione
                Director                        Marcello Pozzoni
                Director                        John L. Marshall
                Assistant Secretary             Brad Ma,cdQillld

   Individ"'~ls J         Entities listed at time of ~rmation

  !mages available onlin.e                                                                                                                         s
                                                                                                                                                   Cl
   Documents filed with the Office of the Secre~ry of state on September 15, 2004 or thereafter are available as scanned                           Q
                                                                                                                                                   cQ
   Images or PDF documents. Documents filad prior to September 15, 2004 will become available as the Images are created.
           Agnua! Report                       6/6/2018                  1 page        PpF                                                         .,0c
                                                                                                                                                   Cl
                                                                                                                                                   Cl
           Annual ReQQii                       6/15/2017                 1 page        PDF                                                         Cl
                                                                                                                                                   0

           Annual Report                       6/17/2016                 1 page        PDf
           Annual Rerulli                      6/15/2015                 1 page        PDF
           Certificate of Assumed Name 5/11/2015                         1 page        tiff       PDF
     Filed Principal Qffltlt)qdlff&r.<s. 03/21/6'/lW/2014 1:46ht8tRI\'IralPpageon, Perr:fmfcuit Clerk

httpa:l/app.sos.ky.govlftshowf(S(quxOxcdfa4uutOxkaOkuCOoz))Jdefaultaspx?path=f'-ea.rch&ld=Q011784&ct=09&cs=99998&ce=d970NepqkR.Y8m5Uicz...   113
            Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 70 of 76 - Page ID#: 74
    Fllad                   18-CI..00449       03/21/2019                  Charles lraPatterson. Perry Circuit Clerk
S/2112019                                                   Welcome 1o Fa.ttradt Orga!Uatlon search
              Change
              AonuaiRegort                           6/17/2014                          1 page           fQE
              .A nnual Report                        6/19/2013                          1 page           PDF                ,...
                                                                                                                            .,.
               AnnualReJ2Q[!                         6/20/2012                          1 page           PDF                0
                                                                                                                            0
                                                                                                                            0
              Annual Report                          6/9/2011                           1 page           PDF                0

                                                                                                                            0
              Name Renewal                           12/14/2010                         1 page          tiff                cc
                                                                                                                            0
                                                                                                                            0
              Annual Rerum;,                         6/22/2010                          1 page          fQE                 0
                                                                                                                            e
              Registered Agent                       4/19/2010 11:00:30
                                                                                                                            0
                                                                                                                             ..
                                                                                        1 page           PDF                m
              naro~Uaddre~s ~llii!D9~                AM                                                                     ,._
                                                                                                                            Q


              Annual Reruu:t                         6/24/2009                          1 page          fQE                 "'
                                                                                                                            g

                                                                                                                            "'
                                                                                                                            Ct
                                                                                                                            N
              ~~~tere.a   Agent                                                                                             0
                                                                                                                            w
              n~me/addre.sri ch~ngg
                                                     9/16/2008 6:00:00 PM 1 page                        PDF                 0
                                                                                                                            ....
                                                                                                                            .0
              Annual Beruu:t               6/16/2008                                    1 page          fOE
                                                                                                                           M
                                                                                                                           .....
              Annual Regort                6/25/2007                                    1 page          tiff        PDF    "''
                                                                                                                           ~
                                                                                                                           0
              Annu5'J Re~                  6/15/2006                                    1 page          tiff        PDF    '1'
                                                                                                                           (.)

              Cftrtificate of Assumgg ~"me 5/5/2006                                     1 page                             <
                                                                                                        t1tf        fQf    Cl>
                                                                                                                           (.)
              Annual Regort                6/2.1/2005                                   1 page          tlft        fQE    Li
                                                                                                                           m
              Annual ReP-ort               8/7/2003                                     2 pages         tJff        EQf    M
                                                                                                                           (.)
                                                                                                                           (.)
              Amendment                    12/23/2002                                  2 pages                      PDF    .....
                                                                                                        tift               m
             .Annual Rei'JQ[t              6/10/2002                                   1 page           t1ff        PDF
             AUP-IicatiQl1 fo[   Ced;ifi~at~ .Qf
             AuthodtY-
                                                    3/5/2001                           3 pages          tiff        fi2E

As.--u~~d . _P'f~ rt:l!~
       ADECCQ E & T                                                                                        Active
             ADECCO TECHNICAL                                                                              Inactive

A¢fvlt;y      ~t_!tc)ry
  Filing                                        Fila Date                Effective Date          Org. Refentncad
  Annual report                                6/6/2018                 6/6/2018
                                               2;39:56 PM               2:39:56 PM
  Annual report                                6/15/2017                6/15/2017
                                               1~:53:02      AM         11:53:02 AM
  Annual report                                6/17/2016                6/17/2016
                                               9:33:29 AM               9:33:29 AM
 Annual report                                 6/15/2015                6/15j2015
                                               2:24:03 PM               2:24:03 PM
 Added assumed name                            5/11/2015                5/11/2015               ADECCO E &. I
                                               12:21:19 PM
 Annual report
                                               6/17/20i4                6/17/2014
                                               1:48:24 PM               1:48:24 PM
 Prlnclpa~    office change                    6/17/2014                6/17/2014
                                               1:46:40 PM               1:46:40 PM
                                               6/19/2013                6/19/2013
 Annual report
                                               10:17:56 AM              10:17:56 AM
 Ar:mual report                                6/ 20/2012               6/20/2012
                                               10:50:41 AM              10:50;41 AM
 Annual report                                 6/9/2011                6/9/2011
                                               8:49:17 AM              8:49:17 AM
 AWABal report
                          18-CI-00449      0
                                               1lti'ifi810             6~t'O'          Patterson, Perry Circuit Clerk
              Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 71 of 76 - Page ID#: 75
       Filed                    18-Cl-00449       03/21/2019                Charles Ira Patterson, Perry Circuit Clt~rk
  312112019                                                  Welcome lo F•~ Olganlz8tlon Seardl
                                      10:22:01 AM                          10:22:01 AM
                                      4
       Registered agent address change / 19/20 1 0                         4/19/2010
                                      11:00:33 AM                          11:00:33 AM
                                                                                                                                                    ....
                                      6/24/2009                            6/24/2009                                                                C>
       Annual report                  8 : 44 : 14 AM                       8:44:14 AM                                                               8c:>
                                                                           9/16/2008
                                                                                                                                                    ...
                                                                                                                                                    Q

                                                                                                                                                        0
       Registered agent address change 9/16/2008                                                                                                    .....
                                       6:39:00·PM                          6:39:00 PM                                                               0
                                                                                                                                                    c::>
                                                                                                                                                    0

                                                   6/16/2008               6/16/2008                                                                g
      Annual report
                                                   2:27:27 PM              2:27:27 PM
      Annual report                                6/25/2007
                                                   3:36:55 PM
                                                                           6/25/2007

      Annual report                                6/15/2006               6/15/2006
                                                   12:33:19 PM
      Added assumed name                           5/5/2006
                                                                           5/5/2006                ADECCO TECHNICAL
                                                   1:15:29 PM
                                                   12/23/2002
      Amendment- Change name                                               12/23/2002             .ADECCO CS,~
                                                   11:41:27 AM

    Microfilmed Ima,g_e s

    Microfilm Images are not available online. They can be orderad by faxing a .B.Iguest For Coraorate
    Docu ments to the Corporate Records Branch at 502-564-5687.                                 -
               Annual Report                                                      8/17/2004                        1 page
               Annual Report                                                      8/7/2003                         2 pages
               Amendment                                                          12/23/2002                       2 pages




                                                                                                                                                .....
                                                                                                                                                0
                                                                                                                                                g
                                                                                                                                                0
                                                                                                                                                '0
                                                                                                                                                .....
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0
                                                                                                                                                0

                                                                                                                                                ..J
                                                                                                                                                IL
                                                                                                                                                a:


     Filed                    18-CI-00449       03/2112019                 CharGes ~ra Patterson, Perry Circuit Clerk

ht1pe:l/app.sos.ky.govlftshow/(S(qUXOxcdf&4uuiOxkaOkucOoz))Jdehlultaspx1path=ftaearch&ld=0511784&ct=09&CP99998&ce=d970NepqkRV8m5Ukz. ..   313
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 72 of 76 - Page ID#: 76




                             Exhibit 12
    Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 73 of 76 - Page ID#: 77

                                                                 CharfH Ira P11ttenson, Perry Circuit Clerk




             EMMA GOINS                                                              PLAINTIFF

             v.
             ADECCO USA. INC.                                                        DEFENDANT
                          ORDER DENYING DEFENDANT'S MOTION TO DISMI~S.

                  This matter having come before this Court on the motion of the Defendant, Adecco

            USA. INC., to dismiss       ~s   actiop with prejudiee,   the Plaintiff having filed a response,
            and this Court being otherwise sufficiently advised, IT IS HEREBY ORDERED AS

            FOLLOWS:

                  1. The Defendant's ~otion to Dismiss this action with prejudice, filed February 20,

                     2019, is DENIED

                                      ~y of_...:.NvM_.....=.;_~_
                                                          .Q~ /\
                     Dated this the                                     _ _ _ _ 2019.

                                                                ~o . tAJ-?-7
                                                            :, E,PEi(iy        CIRCOITCOURT

           DISTRIBUTION:
           Hon. Craig M. Schneider                                    ~
           LEWIS BRISBOIS ~ISGAARD & SMITH LLP
           909 ,Wright's Summit Pk'wy.. Ste. 230.
           Ft. Wrigh~, KY 41011
           Craig.schneider@lewisbrisbois.com
           Attomeyfor Defendant, .Adecco USA, Inc.

           Hon. Wm. Jacob Roberts
           116.Lawyer St, Ste. 2
           Manchester, K.Y 40962
                                                                                                               ..
                                                                                                               0
                                                                                                               g
                                                                                                               Cl
           Wmjacobro.berts 1991 @gmail.com                                                                     Cl
                                                                                                               li
           A~for Plaintiff                ·.

           c~·s TNITiAL;~~f£                                                                                   Q
                                                                                                               1-




Tendered               18-CI-00449      03127/2019            Charles Ira Patterson, .Perry Circuit Clerk
Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 74 of 76 - Page ID#: 78




                             Exhibit 13
      Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 75 of 76 - Page ID#: 79




                               COMMONWEALTH OF KENTUCKY
                                  33RD JUDICIAL CIRCUIT
                                     PERRY CIRCUIT COURT
                                  CIVIL ACTION NO. 18-CI-00449

                                          Electronically Filed

        EMMA GOINS                                                                 PLAINTIFF

        v.

        ADECCO USA, INC.                                                         DEFENDANT

                        NOTICE OF FILING OF NOTICE OF REMOVAL

          Please take notice that the Defendant, Adecco USA, Inc., has on this date filed a Notice of

Removal, a copy of which is attached as Exhibit 1, in the Office of the Clerk of the United States

District Court for the Eastern District of Kentucky.

          Defendant Adecco USA, Inc. has given written notice ofthe filing of the Notice of Removal to

counsel for Plaintiff by notifying Plaintiff via electronic and U.S. Mail. Pursuant to 28 U.S.C. §

1446(d), the above-styled action is now removed to the United States District Court for the Eastern

District of Kentucky, and all further proceedings in this Court are stayed unless and until the case is

remanded.



                                                 Respectfully Submitted,

                                                 Is/ Craig M Schneider
                                                 Judd R. Uhl (89578)
                                                 Craig M. Schneider (92345)
                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                 909 Wright's Summit Parkway, Suite 230
                                                 Ft. Wright, Kentucky 41011
                                                 (859) 663-9830 I (859) 663-9829 (Fax)
                                                 judd.uhl@lewisbrisbois.com
                                                 crai g.schneider@lewisbrisbois.com
                                                 Attorney for Defendant Adecco USA, Inc.




4833-0930-6262.1
      Case: 6:19-cv-00133-GFVT Doc #: 1-1 Filed: 05/30/19 Page: 76 of 76 - Page ID#: 80




                                     CERTIFICATE OF SERVICE

           rcertify that a true and correct copy of the foregoing was sent via email and regular U.S. mail
 this 30th day of May, 2019 to:

 Wm. Jacob William Roberts
 116 Lawyer St. Suite 2
 Manchester, KY 40962
 WmJacobRobertsl991@gmail.com
 Attorney for Plaintiff

                                                   Is/ Craig M Schneider
                                                   Craig M. Sclmeider (92345)




4833-0930-6262.1                                     2
